Exhibit 10.30

NOTE: CERTAIN CONFIDENTIAL INFORMATION HAS BEEN OMITTED FROM THIS DOCUMENT AND
REPLACED BY "[*]". A COMPLETE COPY OF THIS DOCUMENT INCLUDING THE CONFIDENTIAL
INFORMATION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.



 

 

 

 

 

 

 

 

Asset Purchase Agreement


by and between


AstraZeneca AB, as Buyer,


and


NPS Pharmaceuticals, Inc., as Seller



 

 

 

 

 

 

 

 

 

 

 

 

dated as of October 9, 2007

--------------------------------------------------------------------------------

TABLE OF CONTENTS

    Page

--------------------------------------------------------------------------------

ARTICLE I Definitions; Interpretation   1 Section 1.1.      Definitions;
Interpretation   1  ARTICLE II Purchase and Sale   1  Section 2.1.      Purchase
and Sale of Assets; Purchase Price   1  Section 2.2.      Purchased Assets;
Excluded Assets.   2  Section 2.3.      Assumed Liabilities; Buyer Not Successor
to Seller; Excluded Liabilities          4  Section 2.4.      Closing   6 
Section 2.5.      Procedures for Certain Purchased Assets Not Freely
Transferable   6  Section 2.6.      Purchase Price Allocation   6  ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER   7  Section 3.1.      Organization,
Standing and Power   7  Section 3.2.      Authority; Binding Agreements   7 
Section 3.3.      Conflicts; Consents   8  Section 3.4.      Collaboration
Reports   8  Section 3.5.      Absence of Changes   8  Section 3.6.      Good
Title; Sufficiency of Assets   9  Section 3.7.      Intellectual Property   10 
Section 3.8.      Contracts   12  Section 3.9.      Compliance with Applicable
Law   13  Section 3.10.      Inventory   13  Section 3.11.      Litigation   13 
Section 3.12.      Adverse Information   14  Section 3.13.      Insurance   14 
Section 3.14.      Taxes   14  Section 3.15.      Brokers   15  Section 3.16.
     Biological Materials   15  Section 3.17.      Regulatory Matters   15 
Section 3.18.      Adequate Consideration; Continued Solvency   16  Section
3.19.      Prepayments.   16  Section 3.20.      Delivery of Purchased Assets  
16  ARTICLE IV Representations and Warranties of Buyer   17  Section 4.1.
Organization, Standing and Power   17  Section 4.2.      Authority; Binding
Agreements   17 

--------------------------------------------------------------------------------



Section 4.3.      Conflicts; Consents   17  Section 4.4.      Brokers   17 
Section 4.5.      Litigation   17  ARTICLE V Additional Agreements   18  Section
5.1.      Obligation to Consummate Transaction   18  Section 5.2.     
Confidentiality; Non-Competition; Non-Disparagement; Non-Solicitation   18 
Section 5.3.      Certain Tax Matters   21  Section 5.4.      Public
Announcements   23  Section 5.5.      Checks; Remittances and Refunds   23 
Section 5.6.      Cooperation in Litigation   23  Section 5.7.      Cooperation
in Patent Maintenance   24  Section 5.8.      Risk of Loss   24  Section 5.9.
     Required Approvals and Consents   24  Section 5.10.      Technology
Transfer   24  Section 5.11.      Mixed Notebooks   25  Section 5.12.     
Termination of the Collaboration Agreement   25  Section 5.13.      Termination
of the Joint Community of Interest Privilege Agreement   25  Section 5.14     
Certain Payments   25  Section 5.15.      Destruction of Certain Property.   26 
Section 5.16.      Intellectual Property   26  Section 5.17.      Further
Assurances   27  ARTICLE VI Conditions Precedent   27  Section 6.1.     
Conditions to Obligations of Buyer and Seller   27  Section 6.2.      Conditions
to Obligations of Buyer   27  Section 6.3.      Conditions to Obligations of
Seller   29  Section 6.4.      Closing Deliverables   30  ARTICLE VII
Indemnification   31  Section 7.1.      Survival; Expiration   31  Section 7.2.
     Indemnification by Seller   32  Section 7.3.      Indemnification by Buyer
  32  Section 7.4.      Calculation of Losses   33  Section 7.5.     
Limitations   33  Section 7.6.      Certain Procedures for Indemnification   34 
Section 7.7.      Exclusive Remedy   34  ARTICLE VIII termination   35  Section
8.1.      Termination   35  Section 8.2.      Procedure and Effect of
Termination   35 

ii

--------------------------------------------------------------------------------



ARTICLE IX Miscellaneous   36  Section 9.1.      Governing Law; Jurisdiction;
Venue; Service Of Process   36  Section 9.2.      Notices   36  Section 9.3.
     Benefits of Agreement   38  Section 9.4.      Amendments and Waivers   38 
Section 9.5.      Cumulative Rights   38  Section 9.6.      Expenses   38 
Section 9.7.      Waiver of Jury Trial   38  Section 9.8.      Assignment   39 
Section 9.9.      Enforceability; Severability   39  Section 9.10.      Entire
Agreement   39  Section 9.11.      Counterparts   39 



Schedules to Asset Purchase Agreement



Schedule 1.1(a)

[*] Patents

Schedule 1.1(b)

Permitted Liens

Schedule 2.2(a)(vii)

Certain Registrations for Seller Intellectual Property

Schedule 2.2(a)(xii)

Assumed Contracts

Schedule 2.2(c)(vi)

Excluded Mixed Notebooks

Schedule 2.2(d)

Previously Delivered Purchased Assets

Schedule 2.6

Purchase Price Allocation

Schedule 3.3(b)

Third-Party Consents (Contracts)

Schedule 3.3(e)

Governmental Authority Notifications

Schedule 3.5

Changes

Schedule 3.6(a)

Certain Liens to Title

Schedule 3.7(c)

Licenses or Other Rights Granted under Intellectual Property

Schedule 3.7(e)

Limitations on License of Seller Intellectual Property

Schedule 3.7(f)

Royalties, License Fees or Payment Obligations

Schedule 3.7(g)

Transfer of Seller Intellectual Property

Schedule 3.8

Material Contracts

Schedule 3.11

Litigation

Schedule 3.13

Insurance

Schedule 5.10(a)

Technical Transfer Employees

Schedule 6.4(b)(i)

Seller's Wire Transfer Instructions

Schedule 7.2(h)

Certain Indemnification Matters

Exhibits to Asset Purchase Agreement

Exhibit 1.1

Certain Defined Terms; Certain Interpretations

Exhibit 2.6(b)

Procedures Relating to Certain Disputes

Exhibit 5.11

Mixed Notebooks

Exhibit 5.14

Certain Payments

Exhibit 6.4(a)(i)

Form of Bill of Sale and Assignment and Assumption Agreement

Exhibit 6.4(a)(iii)

Form of Escrow Agreement

Exhibit 6.4(b)(iv)

Form of Acknowledgement Certificate (Delivery of Certain Assets)

iii

--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (this "Agreement"), dated as of October 9, 2007,
is by and between NPS Pharmaceuticals, Inc., a Delaware corporation ("Seller"),
and AstraZeneca AB, a company limited by shares organized and existing under the
laws of Sweden ("Buyer").

RECITALS

WHEREAS,

Seller and Buyer are party to that certain Exclusive Research Collaboration and
License Agreement, dated as of March 27, 2001, as amended (the "Collaboration
Agreement");



WHEREAS,

pursuant to the Collaboration Agreement, Seller and Buyer have collaborated in
the discovery of products for the treatment, prevention and diagnosis of
psychiatric, neurological, pain and other diseases, disorders and conditions
using certain research tools, compounds and other technology with respect to
mGluRs (as defined herein) (the "Collaboration"); and



WHEREAS,

subject to the terms and conditions of this Agreement, Seller desires to
transfer to Buyer and Buyer desires to acquire the Purchased Assets (as defined
herein) including the assets Related to the Business (as defined herein).



NOW, THEREFORE,

in consideration of the mutual benefits to be derived from this Agreement and of
the representations, warranties, conditions, agreements and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:



ARTICLE I
DEFINITIONS; INTERPRETATION

Section 1.1.    Definitions; Interpretation. Unless otherwise noted, capitalized
terms used herein have the respective meanings ascribed thereto in Part I of
Exhibit 1.1 and elsewhere in this Agreement. This Agreement shall be interpreted
in accordance with the rules of construction set forth in Part II of Exhibit
1.1.

ARTICLE II
PURCHASE AND SALE

Section 2.1.    Purchase and Sale of Assets; Purchase Price.

 a. Pursuant to the terms and subject to the conditions of this Agreement, at
    the Closing, Seller shall (and, as applicable, shall cause its Affiliates
    to) sell, convey, deliver, transfer and assign to Buyer, free and clear of
    all Liens (other than Permitted Liens), and Buyer shall purchase, take
    delivery of and acquire from Seller (and its Affiliates, as applicable), all
    of Seller's (and, as applicable, its Affiliates') right, title and interest
    in, to and under all of the Purchased Assets of Seller (and, as applicable,
    its Affiliates). In consideration of the sale,

--------------------------------------------------------------------------------



    conveyance, delivery, transfer, and assignment of the Purchased Assets to
    Buyer and Seller's other covenants and obligations hereunder, at the Closing
    and pursuant to the terms and subject to the conditions hereof, Buyer shall:

     i.  pay Seller an amount equal to $30,000,000.00 (the "Purchase Price");
         and
         
         
    
     ii. assume the Assumed Liabilities.
         
         

 b. Buyer shall deliver the Purchase Price, by wire transfer of immediately
    available funds to the account set forth on Schedule 6.4(b)(i).
    
    

Section 2.2.    Purchased Assets; Excluded Assets.

 a. The term "Purchased Assets" means all of Seller's right, title and interest
    in and to all of the assets (tangible or intangible) Related to the
    Business, other than the Excluded Assets (as set forth in Section 2.2(c)),
    including the following:
    
    
    
    i. Compounds;
       
       
       
       Products;
       
       
       
       Licensed Technology;
       
       
       
       Biological Materials;
       
       
       
       Regulatory Documentation;
       
       
       
       Research Tools;
       
       
       
       all Seller Intellectual Property, including the registrations and
       applications listed on Schedule 2.2(a)(vii);
       
       
       
       originals of any tangible embodiments of Seller Intellectual Property,
       including originals of Books and Records embodying Seller Intellectual
       Property, including original files relating to any Seller Patent Rights
       that have been issued in Seller's name;
       
       
       
       the original Mixed Notebooks, excluding the Excluded Mixed Notebooks and,
       for the avoidance of doubt, any Excluded Intellectual Property contained
       in the Seller Mixed Notebook Portion;
       
       
       
       the Buyer Mixed Notebook Portion;
       
       
       
       the database files characterizing the compounds in the Waterhouse
       compound library, together with all information contained therein,
       including information regarding the structure of such compounds and any
       mGluR-related screening performed by Seller with respect to such
       compounds;
       
       

2

--------------------------------------------------------------------------------



     vii.  the Contracts set forth in Schedule 2.2(a)(xii) (the "Assumed
           Contracts");
           
           
    
     viii. all inventory of any Compound or Product in dry sample form in
           Seller's (or Seller's Affiliates') possession or control as of the
           Closing Date (collectively, the "Inventory");
           
           
    
     ix.   the [*] Agreements and the [*] solely to the extent Related to the
           Business; provided, however, that in the event Applicable Law
           prevents the assignment of any such [*] Agreement or [*] or an [*] is
           able to assert Applicable Law as a defense to any such assignment,
           Seller, pursuant to Section 5.17, shall enforce such [*] Agreement or
           [*] against such [*] at the request and on behalf of Buyer; and
           
           
    
     x.    all goodwill of the Business or Related to the Business or relating
           to the Compounds and Products.
           
           

 b. Notwithstanding anything in this Agreement to the contrary, the transfer of
    any Purchased Asset shall not include the assumption of any liability,
    commitment or obligation related to such Purchased Asset arising from, by
    reason of or in connection with actions, omissions or circumstances existing
    prior to Closing unless such liability, commitment or obligation is
    expressly assumed by Buyer pursuant to Section 2.3(a).
    
    

 c. Notwithstanding Section 2.2(a), Buyer shall not acquire from Seller pursuant
    to this Agreement any of the following assets of Seller (or its Affiliates,
    as applicable) (the "Excluded Assets"):
    
    
    
    i.   Seller's certificate of incorporation, bylaws, minute books, stock
         records and corporate seal;
         
         
    
    ii.  any of the rights of Seller under this Agreement and the Related
         Documents;
         
         
    
    iii. any Contract that is not an Assumed Contract, including (A) that
         certain [*], (B) that certain [*], and (C) that certain [*] (the
         "[*]");
         
         
    
    iv.  any right, title or interest to the Excluded Intellectual Property,
         including any logos and Trademarks of Seller;
         
         
         
         any tangible personal property of Seller (other than tangible personal
         property contained in the items specifically listed under Section
         2.2(a) or provided to Buyer in connection with the delivery of the
         Purchased Assets), including equipment, spare parts and supplies that
         are not included in Purchased Assets and mass marketed and commercially
         available "shrink-wrap" or "click-wrap" software;
         
         
         
         the Excluded Mixed Notebooks, as set forth on Schedule 2.2(c)(vi); and
         
         

3

--------------------------------------------------------------------------------



     vii. any right to use and access the Seller Mixed Notebook Portion as
          provided herein; provided, however, that Buyer shall have the
          verification rights set forth in Exhibit 5.11.
          
          

 d. Notwithstanding Section 2.2(a), assets purporting to be the Biological
    Materials, certain of the Regulatory Documentation and certain Inventory
    have already been transferred to Buyer, and Buyer acknowledges receipt of
    such transfer, on such dates and in accordance with Schedule 2.2(d);
    provided, however, that this acknowledgement of receipt is in no way an
    acknowledgement of the accuracy or completeness, as applicable, of such
    Biological Materials, Regulatory Documentation and Inventory and shall not
    affect the representations and warranties of Seller set forth in ARTICLE III
    related to such assets (or the indemnification rights of Buyer related
    thereto); provided, further, that such representations and warranties shall
    be deemed given as of the dates set forth on Schedule 2.2(d) provided that
    the assets subject to such representations and warranties are what they
    purport to be and are provided to Buyer and in the event an asset is not the
    Purchased Asset it purports to be or is not provided to Buyer as indicated
    on Schedule 2.2(d), such representations and warranties shall be deemed
    given as of the date the specific Purchased Asset at issue is transferred to
    Buyer.
    
    

Section 2.3.    Assumed Liabilities; Buyer Not Successor to Seller; Excluded
Liabilities.

 a. Pursuant to the terms and subject to the conditions of this Agreement, at
    the Closing, Seller shall sell, convey, transfer and assign to Buyer, and
    Buyer shall assume from Seller, only the Assumed Liabilities. "Assumed
    Liabilities" means only, and only to the extent not excluded pursuant to
    Section 2.3(c), liabilities, obligations and commitments, whether accrued or
    fixed, absolute or contingent, known or unknown, determined or determinable,
    or otherwise (and whether due or to become due) arising under the Assumed
    Contracts accruing with respect to the period commencing after the Closing
    Date or the Transfer Date (if Consent to assignment thereof is required) but
    excluding any liability, obligation or commitment arising from or relating
    to the performance or non-performance thereof on or prior to the Closing
    Date or the Transfer Date (if Consent to assignment thereof is required).
    
    

 b. Notwithstanding anything herein to the contrary, in no event shall Buyer be
    deemed to have assumed any Assumed Liability where the existence or nature
    of such Assumed Liability constitutes or arises out of the non-fulfillment
    or breach of any covenant, agreement or obligation of Seller hereunder.
    
    

 c. Buyer shall not be the successor to Seller, and Buyer expressly does not
    assume and shall not become liable to pay, perform or discharge, any
    liability, obligation or commitment whatsoever of Seller or its Affiliates
    relating to the Business, the Seller Collaboration Activities or any of the
    Purchased Assets other than the Assumed Liabilities and other than those
    liabilities, obligations, or commitments for which Buyer may be liable
    pursuant to the terms of the Collaboration Agreement to the extent such
    survive the termination of the Collaboration Agreement in accordance with
    Section 5.12 (the "Buyer Collaboration Agreement Liabilities"). All
    liabilities, obligations or commitments other than the Assumed Liabilities
    and the Buyer Collaboration Agreement Liabilities are referred to herein as
    the "Excluded Liabilities." Seller shall pay, perform and discharge when
    due, all of the Excluded Liabilities.

4

--------------------------------------------------------------------------------



Without limitation of the foregoing, the term "Excluded Liabilities" includes
the following, to the extent not a Buyer Collaboration Agreement Liability,
liabilities, obligations and commitments, whether accrued or fixed, absolute or
contingent, known or unknown, determined or determinable, or otherwise (and
whether due or to become due) and, unless otherwise expressly provided herein,
whenever arising:

 i.    any liabilities, obligations or commitments relating to or arising out of
       the Excluded Assets;
       
       

 ii.   any liabilities, obligations or commitments of Seller, or any member of
       any consolidated, affiliated, combined or unitary group of which Seller
       is or has been a member, for Taxes, provided that Transfer Taxes incurred
       in connection with the transactions contemplated by this Agreement and
       Apportioned Obligations shall be paid in the manner set forth in Section
       5.3(a) and Section 5.3(b);
       
       

 iii.  any liabilities, obligations or commitments of any nature whatsoever
       (including claims, demands, liabilities, obligations or commitments in
       respect of environmental matters, occupational safety, workers' or
       workmen's compensation, grievance proceedings or actual or threatened
       Actions) that arose or were incurred on or before the Closing Date, or
       that arise from or are based on events occurring or conditions existing
       on or before the Closing Date;
       
       
       
       any liabilities, obligations or commitments of any nature whatsoever with
       respect to the Employees, including any liability or obligation relating
       to, arising under, in connection with or otherwise with respect to any
       Seller Plan or other compensation arrangement of Seller or any of
       Seller's Affiliates;
       
       

 iv.   any liabilities, obligations or commitments to present or former members
       or shareholders of Seller or any of its Affiliates;
       
       

 v.    any liabilities, obligations or commitments of Seller or any of its
       Affiliates under this Agreement, the Related Documents or in connection
       with the transactions contemplated hereby and thereby;
       
       

 vi.   any liabilities, obligations or commitments of Seller or its Affiliates
       under the Assumed Contracts to the extent such liabilities, obligations
       or commitments relate to the period ending on or prior to the Closing
       Date or the Transfer Date (if Consent to assignment thereof is required),
       as the case may be, and all liabilities, obligations or commitments under
       any Contract to which Seller is a party that is not listed on Schedule
       2.2(a)(xii);
       
       

 vii.  any liabilities, obligations or commitments of Seller or any of its
       Affiliates under any agreement limiting Seller's ability to compete in
       the Business or the Field or any related line of business other than
       pursuant to any Assumed Contract;
       
       

 viii. any liabilities, obligations or commitments of Seller or any of its
       Affiliates under any Environmental Law;
       
       

5

--------------------------------------------------------------------------------



 x.  except as otherwise provided in Section 2.3(a), (A) the ownership of the
     Purchased Assets on or prior to the Closing Date or (B) any Seller
     Collaboration Agreement Liabilities; and
     
     

 xi. any liabilities, obligations or commitments of Seller or any of its
     Affiliates not Related to the Business or the Purchased Assets.
     
     

Section 2.4.    Closing. Pursuant to the terms and subject to the conditions of
this Agreement, the closing of the transactions contemplated by this Agreement
(the "Closing") shall take place at the offices of Covington & Burling LLP, 1201
Pennsylvania Avenue, NW, Washington, DC 20004-2401, at 10:00 a.m. local time
within five Business Days following the satisfaction or waiver of all of the
conditions or obligations set forth in Article VI, or such other time and place
as Buyer and Seller may agree to in writing (such date, the "Closing Date").

Section 2.5.    Procedures for Certain Purchased Assets Not Freely Transferable.
Notwithstanding anything to the contrary contained in this Agreement, to the
extent that the sale, assignment or delivery to Buyer, of any asset that would
be a Purchased Asset or any claim or right arising thereunder is prohibited by
any Applicable Law or would require any Consents, and such Consents shall not
have been obtained prior to the Closing, the Closing shall proceed without the
sale, assignment or delivery of such asset, and this Agreement shall not
constitute a sale, assignment, transfer or delivery of such asset or an attempt
thereof. In the event that the Closing proceeds without the transfer or
assignment of any such asset, then following the Closing, at Buyer's election,
(a) such asset shall be an Excluded Asset and Buyer shall have no obligation
pursuant to Section 2.2(a) or Section 2.3(a) or otherwise with respect to such
asset or any liability with respect thereto or (b) the parties shall use
commercially reasonable efforts (at Seller's sole cost and expense) and
cooperate with each other to obtain promptly such Consents. Pending such
Consent, at Buyer's election, the parties shall cooperate with each other in any
mutually agreeable, reasonable and lawful arrangements designed to provide to
Buyer the benefits of use of such asset and to Seller the benefits, including
any indemnities, that it would have obtained had the asset been conveyed to
Buyer at the Closing without liability to Seller.

Section 2.6.    Purchase Price Allocation.

 a. The Purchase Price (including the Assumed Liabilities, to the extent
    properly taken into account under Section 1060 of the Code) shall be
    allocated among the Purchased Assets and Seller's obligation under Section
    5.2(c) in accordance with Section 1060 of the Code as set forth on
    Schedule 2.6 (the "Purchase Price Allocation").
    
    

 b. The Purchase Price Allocation shall thereafter not be adjusted except to
    reflect the adjustments, if any, to the Purchase Price contemplated by
    Article VII and shall be binding on Buyer and Seller. If Buyer and Seller
    are unable to agree on any such adjustment, Buyer and Seller shall negotiate
    in good faith to resolve any such dispute(s). If the parties are unable to
    agree on an adjustment to the Purchase Price Allocation within 30 days after
    the commencement of such good faith negotiations (or such longer period as
    Seller and Buyer may mutually agree in writing), the disputed portion(s) of
    such adjustment shall be arbitrated by the Referee (which may in turn select
    an appraiser if needed) in accordance with the arbitration

6

--------------------------------------------------------------------------------



    procedures set forth on Exhibit 2.6(b). Only items specified in the written
    objection shall be subject to adjustment by the Referee.

 c. Seller and Buyer agree to act in accordance with the Purchase Price
    Allocation, as adjusted pursuant to Section 2.6(b), in any Tax Return,
    including any forms or reports required to be filed pursuant to Section 1060
    of the Code or any provisions of any comparable Applicable Law, unless there
    has been a final "determination," as defined in Section 1313(a) of the Code,
    in which the allocation is modified. Buyer and Seller shall cooperate in the
    preparation of such Tax Returns and file such forms as required by
    Applicable Law. Neither Buyer nor Seller shall take a position inconsistent
    therewith upon examination of any Tax Return, in any refund claim, or in any
    litigation or investigation, without the prior written consent of the other
    party, except as required by Applicable Law. In the event that the Purchase
    Price Allocation is disputed by any Governmental Authority, the party
    receiving notice of the dispute shall promptly notify the other party hereto
    in writing of such notice and resolution of the dispute.
    
    

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants to Buyer that each statement contained in this
Article III is true and correct as of the date hereof and as of the Closing
Date, except with respect to those certain Purchased Assets transferred to Buyer
(1) prior to the Closing in which case each statement contained in this Article
III is true and correct as of the date Buyer received such Purchased Assets as
indicated on Schedule 2.2(d) and (2) after the Closing in which case each
statement contained in this Article III is true and correct as of the date such
Purchased Asset is transferred to Buyer, with each such representation and
warranty subject only to such exceptions, if any, as are set forth in the
particular disclosure Schedule numbered and captioned to correspond to, and
referenced in, such representation or warranty.

Section 3.1.    Organization, Standing and Power. Seller is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite corporate power and authority to own, lease and
operate its properties and to carry on its business as now being conducted.
Seller is duly qualified to do business and is in good standing in each
jurisdiction in which such qualification is necessary because of the property
owned, leased or operated by it or because of the nature of its business as now
being conducted, except where any failure, individually or in the aggregate, to
be so qualified or in good standing does not or could not reasonably be expected
to have a Material Adverse Effect. Seller has never operated the Purchased
Assets or conducted the Business or any of the Seller Collaboration Activities
under any fictitious name, assumed name, trade name or other name, other than
NPS Pharmaceuticals, Inc., NPS Allelix Corp. and Natural Product Sciences, Inc.

Section 3.2.    Authority; Binding Agreements. The execution and delivery by
Seller of this Agreement and the Related Documents to which it is or will become
a party and the consummation of the transactions contemplated hereby and thereby
have been duly and validly authorized by all necessary action on the part of
Seller. Seller has all requisite corporate power and authority to enter into
this Agreement and the Related Documents to which it is or will become a party
and to consummate the transactions contemplated hereby and thereby, and this

7

--------------------------------------------------------------------------------



Agreement and such Related Documents have been, or upon execution and delivery
thereof will be, duly executed and delivered by Seller. No shareholder or other
equityholder approval is required on behalf of Seller for the execution,
delivery or performance of this Agreement and such Related Documents. This
Agreement and the Related Documents to which Seller is or will become a party
are, or upon execution and delivery by Seller thereof will be, the valid and
binding obligations of Seller, enforceable against Seller in accordance with
their respective terms, except to the extent that enforceability is limited by
bankruptcy, insolvency or similar laws affecting creditors' rights and remedies
by equitable principles.

Section 3.3.    Conflicts; Consents. The execution and delivery by Seller of
this Agreement and the Related Documents to which it is or will become a party,
the consummation of the transactions contemplated hereby and thereby and
compliance by Seller with any of the provisions hereof and thereof do not and
will not:

 a. conflict with or result in a breach of the certificate of incorporation,
    bylaws or other constitutive or organizational documents of Seller;
    
    

 b. conflict with, result in a default or give rise to any right of termination,
    cancellation, modification or acceleration under any material note, bond,
    lease, mortgage, indenture, Contract or other instrument or obligation to
    which Seller is a party, or by which Seller, the Collaboration or any of the
    Purchased Assets may be bound or affected except for required Consents in
    respect of certain Assumed Contracts as set forth on Schedule 3.3(b);
    
    

 c. violate any material Applicable Law with respect to Seller, the conduct of
    the Business, the Seller Collaboration Activities or any of the Purchased
    Assets, subject to the potential prevention of assignment of [*] Agreements
    or [*] as a result of Applicable Law, in which event the provisions of
    Section 2.2(a)(xiv) shall apply;
    
    

 d. except as set forth in Exhibit 5.11 and the Escrow Agreement, result in the
    creation or imposition of any Lien (other than Permitted Liens with respect
    to Taxes) upon any Purchased Asset; or
    
    

 e. except for all of the filings and other actions set forth on Schedule
    3.3(b), other than as set forth on Schedule 3.3(e), require any material
    notice to, filing with, authorization of, exemption by, or Consent of, any
    Person, including any Governmental Authority, including any foreign
    Governmental Authority, for Seller to transfer the Purchased Assets to Buyer
    and otherwise consummate the transactions contemplated hereunder.
    
    

Section 3.4.    Collaboration Reports. Seller has delivered to Buyer all Project
Reports and Joint Program Team Reports (collectively, the "Collaboration
Reports") that Seller was required to deliver to Buyer as directed by the Joint
Project Team (as defined in the Collaboration Agreement) pursuant to the
Collaboration Agreement. The portions of the Collaboration Reports prepared by
Seller are true, accurate and complete in all material respects.

Section 3.5.    Absence of Changes. Since October 12, 2006, except as set forth
on Schedule 3.5, there has not been:

8

--------------------------------------------------------------------------------



 a. any event, development or state of circumstances that (i) is materially
    adverse to the business, assets, liabilities, operations, condition
    (financial or otherwise) of the Purchased Assets, in whole or in part, (ii)
    materially impacts, materially delays or prevents the consummation of the
    transactions contemplated hereby, (iii) created a material limitation on the
    ability of Seller to conduct the Business as conducted prior to October 12,
    2006 or (iv) creates a limitation on the ability of Seller or its Affiliates
    to transfer to Buyer good and marketable title to the Purchased Assets free
    and clear of all Liens (other than Permitted Liens) or event, development or
    state of circumstances that individually or in the aggregate could
    reasonably be expected to result in any of the foregoing;
    
    

 b. any sale, assignment, license, transfer or other disposition of Seller
    Intellectual Property or any Intellectual Property or any other intangible
    assets Related to the Business that but for such sale, assignment, license,
    transfer or other disposition would be Seller Intellectual Property or a
    Purchased Asset;
    
    

 c. any creation or other incurrence of any Lien (other than Permitted Liens and
    those created or incurred by Buyer) on any Purchased Asset;
    
    

 d. any material damage, destruction or loss (whether or not covered by
    insurance) affecting any Purchased Asset or any asset that would have been a
    Purchased Asset but for such damage, destruction or loss;
    
    

 e. except in the ordinary course of business and consistent with past practice,
    any amendment, modification or termination of any Assumed Contract;
    
    

 f. any institution of, settlement of or agreement to settle any Action by
    Seller or its Affiliates Related to the Business, or relating to the
    Compounds, Products or the Seller Collaboration Activities;
    
    

 g. any agreement or action not otherwise referred to in items (a) through (f)
    above entered into or taken that is material to the Purchased Assets,
    excluding any agreement entered into, or action taken, by Buyer; or
    
    

 h. any agreement or commitment, whether in writing or otherwise, to take any of
    the actions specified in items (a) through (g) above.
    
    

Section 3.6.    Good Title; Sufficiency of Assets.

 a. Except as set forth on Schedule 3.6(a), (i) Seller has good and marketable
    title to, or valid contract rights to, as applicable, all of the Purchased
    Assets free and clear of all Liens (other than Permitted Liens), and has the
    power and right to sell, convey, deliver, transfer and assign to Buyer, as
    applicable, the Purchased Assets; (ii) to Seller's Knowledge, there are no
    adverse claims of ownership to the Purchased Assets and (iii) Seller has not
    received written notice that any Person has asserted a claim of ownership or
    right of possession or use in or to any of the Purchased Assets. At the
    Closing, Seller will transfer to Buyer, good and marketable title to, or
    valid contract rights to, as applicable, all of the Purchased Assets, free
    and clear of all Liens (other than Permitted Liens), subject to the
    potential prevention of assignment of [*]

9

--------------------------------------------------------------------------------



    Agreements or [*] as a result of Applicable Law, in which event the
    provisions of Section 2.2(a)(xiv) shall apply.

 b. The Purchased Assets constitute all of the properties, interests, assets and
    rights owned or Controlled by Seller that are Related to the Business, other
    than the Excluded Assets.
    
    

Section 3.7.    Intellectual Property.

 a. Seller owns all right, title and interest in and to, or has valid license
    rights to, all of the Seller Intellectual Property. The Seller Intellectual
    Property includes all of the Patents owned or Controlled by, or otherwise in
    the possession of Seller that claim or cover, or other Intellectual Property
    owned or Controlled by, or otherwise in the possession of Seller that are
    necessary for or arising under or that otherwise substantially or
    exclusively relate to, the Products, the Compounds, or any Improvements
    thereto, the Exploitation thereof, or the conduct of the Business as it has
    been or is presently conducted by Seller, other than (i) the Intellectual
    Property licensed to Seller pursuant to that certain [*], (ii) the
    Intellectual Property licensed to Seller pursuant to that certain [*], (iii)
    the Intellectual Property licensed to Seller pursuant to the [*], (iv)
    rights under [*]Patents, (v) assets identified in Section 2.2(c)(v) and (vi)
    the [*] listed on Schedule 7.2(h) that Seller has failed to obtain and
    deliver to Buyer; provided, however, that the preceding exception shall not
    impair Buyer's rights under Section 7.2(h).
    
    

 b. Schedule 2.2(a)(vii) sets forth a true, accurate and complete list of all
    registrations, applications for registration and similar filings with any
    Governmental Authority relating to the Seller Intellectual Property owned
    by, Controlled by, or otherwise in the possession of, Seller (which Schedule
    identifies the applicable serial or other identifying number, country,
    filing, expiration date and title, if applicable). Seller has provided true,
    accurate and complete copies of all such registrations, applications and
    similar filings to Buyer, and, except as set forth in Schedule 2.2(a)(vii),
    has taken all action necessary to prosecute all of Seller's existing
    applications and to maintain all such registrations in full force and
    effect, including having paid all required maintenance fees, and has not
    taken or failed to take any action that could reasonably be expected to have
    the effect of waiving any rights to the Seller Intellectual Property.
    
    

 c. Schedule 3.7(c) lists all license agreements in respect of any of the Seller
    Intellectual Property either licensed by Seller as licensor to third parties
    or licensed by third parties to Seller as licensee.
    
    

 d. Except with respect to certain Seller Patent Rights as previously disclosed
    to a Senior Patent Attorney of Buyer during meetings on August 15, 2007 or
    August 16, 2007 or by Buyer to Seller during a Joint Program Team (as
    defined in the Collaboration Agreement) meeting or a quarterly intellectual
    property meeting during the Collaboration, (i) the Seller Intellectual
    Property is, to Seller's Knowledge, enforceable and valid and (ii) none of
    the Seller Intellectual Property has been or is the subject of (A) any
    pending Action (including, with respect to Patents, inventorship challenges,
    interferences, reissues, reexaminations and oppositions or similar Actions)
    or any Order or other agreement restricting (x) the use of any Seller
    Intellectual Property in connection with the Exploitation of any Product or
    Compound

10

--------------------------------------------------------------------------------



    within the Territory or (y) the assignment or license thereof by Seller (or
    any of its Affiliates, as applicable), or (B) to Seller's Knowledge, any
    threatened Action or claim of infringement threatened or made in writing or
    any pending Action to which Seller (or any of its Affiliates, as applicable)
    is a party. There have been no settlements or agreements reached with
    respect to any such Actions related to the Seller Intellectual Property.

 e. Except for those payments owed by Seller pursuant to the [*] for which
    Seller is and shall remain responsible for and as set forth on Schedule
    3.7(e) and except as set forth on Schedule 7.2(h), Seller (or its
    Affiliates, as applicable) possesses the ability, whether by ownership,
    license or otherwise, to grant the right to access or use, grant a license
    or a sublicense under, or otherwise exercise all indicia of control over,
    all Seller Intellectual Property within the Territory. Except as set forth
    on Schedule 7.2(h), Seller (or its Affiliates, as applicable) has the
    unrestricted right to assign, transfer, license or grant to Buyer all rights
    in and to the Seller Intellectual Property that are being assigned,
    transferred, licensed or granted to Buyer under this Agreement and the
    Related Documents, in each case free of any rights or claims of any Person
    or any other Liens (other than Permitted Liens), and without payment by
    either party of any royalties, license fees or other amounts to any other
    Person.
    
    

 f. Except as set forth on Schedule 3.7(f), no royalties, license fees or other
    payment obligations are owed to any Person in connection with the
    Exploitation of any Product or Compound after the Closing Date.
    
    

 g. Except as set forth on Schedule 3.7(g), (i) neither Seller nor its
    Affiliates has assigned, transferred, conveyed, or granted any licenses to
    the Seller Intellectual Property to third parties within the Territory, or
    otherwise caused or permitted any Lien to attach to any Seller Intellectual
    Property or the Compounds, Products or any Patents, Information and
    Inventions, or other Intellectual Property that would have been Seller
    Intellectual Property, but for such assignment, transfer, conveyance,
    license or Lien; (ii) neither Seller nor its Affiliates, nor to Seller's
    Knowledge, any other Person, is party to any agreements with third parties
    that materially limit or restrict the use by Buyer of the Seller
    Intellectual Property within the Territory or require any payments for its
    use; (iii) except as set forth on Schedule 7.2(h), no Person, other than
    Buyer, has any proprietary, commercial, joint ownership, royalty or other
    interest in the Seller Intellectual Property or the goodwill associated
    therewith within the Territory; and (iv) neither Seller nor its Affiliates
    has entered into any Contract (except for the Collaboration Agreement) (A)
    granting any Person the right to bring infringement actions with respect to,
    or otherwise to enforce rights with respect to, any of the Seller
    Intellectual Property, (B) expressly agreeing to indemnify any Person
    against any charge of infringement of any of the Seller Intellectual
    Property, or (C) granting any Person the right to control the prosecution of
    any of the Seller Intellectual Property. Except for the Permitted Liens,
    there are no existing agreements, options, commitments, or rights with, of
    or to any third party to acquire or obtain any rights to any of the Seller
    Intellectual Property.
    
    

 h. To Seller's Knowledge, there is no unauthorized use, infringement,
    misappropriation or violation of any of the Seller Intellectual Property by
    any Person within the Territory. The conduct of the Business by Seller in
    the Territory, as it has been and is now being conducted, does not presently
    and, to Seller's Knowledge, will not, infringe or misappropriate or
    otherwise violate, as applicable, the Intellectual Property of any Person,
    and Seller has not

11

--------------------------------------------------------------------------------



    received any written notice from any Person regarding, and has no Knowledge
    of, any claim or assertion to the contrary; provided, however, that the
    parties acknowledge and agree that the foregoing representation with respect
    to whether the conduct of the Business, to Seller's Knowledge, will not
    infringe or misappropriate or otherwise violate, as applicable, the
    Intellectual Property of any Person is not intended to imply any
    representation or warranty by Seller with respect to any plans of Buyer to
    conduct the Business in the future that are different from the conduct of
    the Business as was contemplated by Buyer and Seller under the Collaboration
    Agreement.

 i. All issuance, renewal, maintenance and other material payments that are or
    have become due with respect to the Seller Intellectual Property have been
    timely paid by or on behalf of Seller. All documents, certificates and other
    material in connection with the Seller Intellectual Property have, for the
    purposes of maintaining such Seller Intellectual Property, been filed in a
    timely manner with the relevant Governmental Authorities. Seller and its
    Affiliates, as applicable, have properly filed, prosecuted and maintained
    all Patents included in the Seller Intellectual Property and have properly
    filed and maintained all other Seller Intellectual Property.
    
    

 j. Seller has taken all reasonable measures to protect and preserve the
    security, confidentiality, value and ownership of the Information and
    Inventions and other confidential information included in the Purchased
    Assets. [*] To Seller's Knowledge, none of such Information and Inventions
    is part of the public domain. None of such Information and Inventions has
    been used by, disclosed or divulged to, or appropriated by or for the
    benefit of any Person other than Seller or otherwise to the detriment of the
    Business as it has been or is presently conducted by Seller.
    
    

Section 3.8.    Contracts.

 a. Schedule 3.8 sets forth a true, accurate and complete list of all Contracts
    to which Seller or any of its Affiliates is a Party:
    
    
    
     i.   pursuant to which the Seller Collaboration Activities are or were
          conducted by third parties;
          
          
    
     ii.  pursuant to which Seller or its Affiliates, as applicable, own, have
          under license, have a right to acquire (by option or otherwise), have
          a right to use or exercise (including any covenant not to sue or other
          similar right of forebearance), or otherwise Control, or have any
          other right or interest in or to any Seller Intellectual Property;
          
          
    
     iii. 
    
    that are material to the discovery, research, development, manufacture or
    ownership of Products or Compounds or that are Related to the Business
    excluding any Consultant Services Agreements, substantially similar in terms
    and conditions to those listed on Schedule 3.8 and previously provided to
    Buyer, entered into with Employees after August 15, 2007, and any amendments
    to such Consultant Services Agreements listed on Schedule 3.8; or
    
    

12

--------------------------------------------------------------------------------



     iv. limiting or restraining Seller in any material respect from engaging or
         competing in the Business or from purchasing any products, services or
         inventory Related to the Business from any third parties.
         
         

    All Contracts set forth on Schedule 3.8 are collectively referred to herein
    as the "Material Contracts". Buyer is not a party to any Material Contract.

 b. Seller has made available to Buyer true, accurate and complete copies of all
    written Material Contracts, including all amendments, modifications and
    waivers relating thereto, and set forth on Schedule 3.8 are true, accurate
    and complete descriptions of the material provisions of all oral Material
    Contracts. All Assumed Contracts are, and on the Closing Date all Assumed
    Contracts will be, (i) in full force and effect, (ii) the valid and binding
    obligations of Seller and, to Seller's Knowledge, the other parties thereto
    and (iii) enforceable in accordance with their respective terms. There
    exists no default, or any event which upon notice or the passage of time, or
    both, could reasonably be expected to give rise to any default, in the
    performance by Seller or, to Seller's Knowledge, by any other party under
    any Assumed Contract. Seller has not received any notice, nor does Seller
    have any Knowledge, that any party to any of the Assumed Contracts intends
    to cancel or terminate any Assumed Contract or has or intends to submit to
    Seller (or any of its Affiliates, as applicable) any claim of material
    breach by any such party with respect to the performance of Seller's
    obligations under any such Assumed Contract.
    
    

 c. Schedule 3.3(b) sets forth a true, accurate and complete list of those
    Assumed Contracts for which Consents are required to assign such Assumed
    Contracts to Buyer.
    
    

 d. None of the Assumed Contracts have been entered into by Seller (or any of
    its Affiliates, as applicable) other than in the ordinary course of its or
    their business or other than on an arm's length basis.
    
    

Section 3.9.    Compliance with Applicable Law. The (a) Seller Collaboration
Activities and (b) the Business as it has been or is presently conducted by
Seller (excluding any activities performed pursuant to the Collaboration
Agreement), in each case, have been and are conducted in all material respects
in compliance with Applicable Law.

Section 3.10.    Inventory. All of the Inventory (a) was produced or
manufactured in accordance with the specifications for the Compounds as set
forth in the applicable Regulatory Documentation, to the extent such Inventory
was a subject of the Regulatory Documentation and in compliance with Applicable
Law, and (b) is not adulterated and is of suitable quality for such tests,
studies and other activities as may be required prior to commencement of tests
and studies in human subjects, including tests to determine activity with
respect to mGluRs, and pharmacology and toxicology in pre-clinical models (in
vitro and animal).

Section 3.11.    Litigation. Except as set forth on Schedule 3.11, there is no
Action pending, or to Seller's Knowledge, threatened before any Governmental
Authority, and there is no claim, investigation or administrative action of any
Governmental Authority pending, or to Seller's Knowledge, threatened, that
affects the Business as it has been or is presently conducted by Seller or the
Purchased Assets or could reasonably be expected to have a Material Adverse

13

--------------------------------------------------------------------------------



Effect or result in restraining, enjoining or otherwise preventing the
completion by Seller of the transactions contemplated by this Agreement or the
Related Documents, nor, to Seller's Knowledge, is there any reasonable basis on
which any such Action may be brought in the future. Seller has made available to
Buyer true, accurate and complete copies of all court papers and other documents
with respect to the matters referred to on Schedule 3.11. Except as set forth on
Schedule 3.11, there is no outstanding Order of any Governmental Authority
against Seller relating to the Business or the Purchased Assets or that could
reasonably be expected to result in a Material Adverse Effect or delay the
ability of Seller to perform its obligations hereunder or under any Related
Document. No Action listed on Schedule 3.11 has had or would have, individually
or in the aggregate, a Material Adverse Effect.

Section 3.12.    Adverse Information. Except as has been previously provided to
Buyer in a Collaboration Report or during a Steering Committee (as defined in
the Collaboration Agreement) meeting, or provided by Buyer to Seller, or
otherwise generated by Buyer in the Collaboration, (a) Seller is not aware of
any material adverse information with respect to the safety and efficacy of the
Compounds or Products and (b) neither Seller nor any of its Affiliates has any
Knowledge of any scientific or technical facts or circumstances that could
reasonably be expected to adversely affect the scientific, therapeutic or
commercial potential of the Compounds or the Products.

Section 3.13.    Insurance. During the term of the Collaboration Agreement,
Seller has maintained in accordance with Section 12.5 of the Collaboration
Agreement: (a) commercial general liability insurance covering bodily injury and
third party property damage with minimum limits of [*] Dollars per occurrence
and [*] Dollars general aggregate, (b) products liability/completed operations
coverage with minimum limits of [*] Dollars each occurrence and [*] Dollars
general aggregate, and (c) an all-risks fire and extended coverage insurance on
a "replacement cost" basis covering real and personal property and including
business income coverage sufficient to assure continuing operations in the event
of a major casualty. Schedule 3.13 sets forth a true, accurate and complete list
of all policies of casualty, liability, theft, fidelity, life and other forms of
insurance related to the Business held by Seller or its Affiliates (specifying
for each such insurance policy the insurer, the policy number or cover note
number with respect to binders, the policy period, the policy limits, each
pending claim thereunder, and setting forth the aggregate amounts paid out under
each such policy during the past one year through the Closing Date). Each such
policy is valid and binding, and is or has been in effect during the entire
policy period stated therefor. All insurance policies are in the name of Seller
and all premiums with respect to such policies are, and as of the Closing Date
will be, paid in full. Seller has not received notice of cancellation or
termination of any such policy, nor has it been denied or had revoked or
rescinded any policy of insurance and Seller has not borrowed against any such
policies. Except as set forth on Schedule 3.13, no claim under any such policy
is pending.

Section 3.14.    Taxes.

 a. Seller (and each of its Affiliates, as applicable) has timely paid all Taxes
    that will have been required to be paid by it in respect of the Purchased
    Assets or the Business, the non-payment of which would result in a Lien on
    any Purchased Asset, would otherwise adversely affect the Business or would
    result in Buyer becoming liable or responsible therefor.
    
    

14

--------------------------------------------------------------------------------



 b. Seller (and each of its Affiliates, as applicable) has established, in
    accordance with generally accepted accounting principles, as applied in the
    United States, applied on a basis consistent with that of preceding periods,
    adequate reserves for the payment of, and will timely pay, all Taxes that
    arise from or with respect to the Purchased Assets or the Seller
    Collaboration Activities or the Business as it has been or is presently
    conducted by Seller and are incurred or attributable to the Pre-Closing Tax
    Period, the non-payment of which would result in a Lien on any Purchased
    Asset, would otherwise adversely affect the Business as it has been or is
    presently conducted by Seller or would result in Buyer becoming liable
    therefor.
    
    

Section 3.15.    Brokers. No agent, broker, firm or other Person acting on
behalf, or under the authority, of Seller is or will be entitled to any broker's
or finder's fee or any other commission or similar fee directly or indirectly in
connection with any of the transactions contemplated hereby.

Section 3.16.    Biological Materials. Seller has obtained (or has caused its
third party collaborators to obtain or certify that they have obtained) all
appropriate and required consents and approvals from the source of all
Biological Materials.

Section 3.17.    Regulatory Matters.

 a. Seller and its Affiliates, if applicable, have conducted all the Seller
    Collaboration Activities in accordance with good clinical and good
    laboratory practices and other Applicable Law. Seller and its Affiliates
    have employed Persons with appropriate education, knowledge and experience
    to conduct and to oversee the conduct of the Seller Collaboration
    Activities.
    
    

 b. No Governmental Authority has notified Seller or its Affiliates, and Seller
    is not otherwise aware, that the conduct of the Seller Collaboration
    Activities or the Business as it has been or is presently conducted by
    Seller were or are in violation of any Applicable Law or the subject of any
    investigation.
    
    

 c. Neither Seller nor any of the Employees that conducted any Seller
    Collaboration Activities has been disqualified, debarred or voluntarily
    excluded by the FDA or any other Governmental Authority for any purpose, or
    has been charged with or convicted under United States federal law for
    conduct relating to the development or approval, or otherwise relating to
    the regulation, of any drug product under the Generic Drug Enforcement Act
    of 1992, the Act or any other Applicable Law, or has made an untrue
    statement of a material fact to any Governmental Authority with respect to
    the Purchased Assets (whether in any submission to such Governmental
    Authority or otherwise), or failed to disclose a material fact required to
    be disclosed to any Governmental Authority with respect to the Purchased
    Assets. Seller has not, and to Seller's Knowledge no Employee has, received
    any notice to such effect.
    
    

 d. Seller has made available, or has caused its Affiliates to make available,
    to Buyer all Regulatory Documentation, Seller Know-How and any other data,
    clinical studies, pre-clinical studies and other Information and Inventions
    in Seller's or Seller's Affiliates' possession or Control regarding or
    related to any Compound or Product or any Improvement thereto or the
    Business, and all such Regulatory Documentation, Seller Know-How and other
    Information and

15

--------------------------------------------------------------------------------



Inventions were and are true, accurate and complete at such time and as of the
Closing. Seller has prepared, maintained and retained all Regulatory
Documentation that is required to be maintained or reported by it pursuant to
and in accordance with good laboratory and clinical practices and other
Applicable Law and all such information is true, accurate and complete.

Section 3.18.    Adequate Consideration; Continued Solvency. The consideration
to be received by Seller under this Agreement constitutes fair consideration and
reasonable equivalent value for the Purchased Assets. The transactions
contemplated by this Agreement and the Related Documents constitute a
contemporaneous exchange of new value for the Purchased Assets under 11 U.S.C.
Section 547(c). Seller (a) is able to pay its debts as they become due, and (b)
is solvent and will be solvent immediately following the closing of the
transactions consummated hereunder. Seller is not engaged in business or a
transaction, and it is not about to engage in business or a transaction, for
which its remaining assets and capital are or will be insufficient. Seller does
not intend to incur, or believe that it will incur, liabilities that would be
beyond its ability to pay as such liabilities matured. Seller has not entered
into this Agreement for the purpose of hindering, delaying or defrauding its
creditors.

Section 3.19.    Prepayments. There are no prepayments, deposits, claims for
refunds or prepaid expenses on hand or in accounts relating to any Purchased
Assets or the Assumed Liabilities.

Section 3.20.    Delivery of Purchased Assets. Prior to the Closing Date, Seller
has delivered, to a destination designated by Buyer, all of the Purchased
Assets; provided, however, that Seller has delivered to a destination designated
by Buyer true and correct copies of the Mixed Notebooks with Seller Mixed
Notebook Portion appropriately redacted along with a certificate by an officer
of NPS certifying that such copies are true and correct, and upon Closing,
Seller will cause its agent to deliver the original Mixed Notebooks, together
with a complete copy of all such Mixed Notebooks certified by an officer of NPS
that such copy is true and correct, to be placed into escrow with Iron Mountain
Incorporated (the "Escrow Agent") pursuant to the terms of the Escrow Agreement.
Notwithstanding Section 5.15, Seller shall destroy any copies (including
electronic copies) of the Buyer Mixed Notebook Portion or derivatives therefrom
other than those contained in the original Mixed Notebooks (and copies thereof)
delivered to the Escrow Agent. The Buyer Mixed Notebook Portion and the
certified copy of the Mixed Notebooks placed into escrow with the Escrow Agent
were both prepared from the same source files.

BUYER ACKNOWLEDGES THAT, EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES
CONTAINED IN THIS AGREEMENT, SELLER HAS MADE NO REPRESENTATIONS OR WARRANTY
WHATSOEVER AND BUYER HAS NOT RELIED ON ANY REPRESENTATION OR WARRANTY, EXPRESS
OR IMPLIED, EXCEPT THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT, INCLUDING
WARRANTIES AS TO THE FITNESS FOR A PARTICULAR PURPOSE, MERCHANTABILITY OR
CONDITION OF THE PURCHASED ASSETS OR AS TO ANY OTHER MATTER.

16

--------------------------------------------------------------------------------



ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER



Buyer represents and warrants to Seller that each statement contained in this
Article IV is true and correct as of the date hereof and as of the Closing Date,
with each such representation and warranty subject only to such exceptions, if
any, as are set forth in the particular disclosure Schedule numbered and
captioned to correspond to, and referenced in, such representation or warranty.

Section 4.1.    Organization, Standing and Power. Buyer is a company limited by
shares duly organized, validly existing and in good standing under the laws of
Sweden and has all requisite power and authority to own, lease and operate its
properties and to carry on its business as now being conducted.

Section 4.2.    Authority; Binding Agreements. The execution and delivery by
Buyer of this Agreement and the Related Documents to which it is or will become
a party and the consummation of the transactions contemplated hereby and thereby
have been duly and validly authorized by all necessary action on the part of
Buyer. Buyer has all requisite power and authority to enter into this Agreement
and the Related Documents to which it is or will become a party and to
consummate the transactions contemplated hereby and thereby, and this Agreement
and such Related Documents have been, or upon execution and delivery thereof
will be, duly executed and delivered by Buyer. This Agreement and the Related
Documents to which Buyer is or will become a party are, or upon execution and
delivery thereof will be, the valid and binding obligations of Buyer,
enforceable against Buyer in accordance with their respective terms.

Section 4.3.    Conflicts; Consents. The execution and delivery by Buyer of this
Agreement and the Related Documents to which it is or will become a party, the
consummation of the transactions contemplated hereby and thereby and compliance
by Buyer with the provisions hereof and thereof do not and will not (a) conflict
with or result in a breach of the constitutive or organizational documents of
Buyer, (b) violate any material Applicable Law with respect to Buyer or Buyer's
properties or assets, or (c) require the Consent of, or any notification to or
filing with, any Governmental Authority.

Section 4.4.    Brokers. No agent, broker, investment banker, firm or other
Person acting on behalf, or under the authority, of Buyer is or will be entitled
to any broker's or finder's fee or any other commission or similar fee directly
or indirectly from Seller or its Affiliates in connection with any of the
transactions contemplated hereby.

Section 4.5.    Litigation. There is no Action pending, or to Buyer's Knowledge,
threatened before any Governmental Authority, and there is no claim,
investigation or administrative action of any Governmental Authority pending, or
to Buyer's Knowledge, threatened, that could reasonably be expected to result in
restraining, enjoining or otherwise preventing the completion by Buyer of the
transactions contemplated by this Agreement or the Related Documents, nor, to
Buyer's Knowledge, is there any reasonable basis on which any such Action may be
brought in the future.

17

--------------------------------------------------------------------------------



ARTICLE V
ADDITIONAL AGREEMENTS

Section 5.1.    Obligation to Consummate Transaction. Each of the parties hereto
agrees to use all commercially reasonable efforts to take, or cause to be taken,
all action, and to do, or cause to be done, all things necessary, proper or
advisable to the extent permissible under Applicable Law, to consummate and make
effective the transactions contemplated by this Agreement and Related Documents
as expeditiously as practicable and to ensure that the conditions set forth in
Article VI are satisfied, insofar as such matters are within the control of such
party. Without limitation to the foregoing or to Section 2.5, Seller shall use
its commercially reasonable efforts to obtain all Material Consents.

Section 5.2.    Confidentiality; Non-Competition; Non-Disparagement;
Non-Solicitation.

 a. Seller Confidentiality Agreement. Seller shall, and shall cause its
    Affiliates and its and their respective counsel, accountants, financial
    advisors, lenders and other agents and representatives (collectively,
    "Representatives") to: (i) protect Buyer Confidential Information with at
    least the same degree of care, but no less than reasonable care, with which
    it protects its own most sensitive confidential information and not disclose
    or reveal any Buyer Confidential Information to any Person other than to
    Seller's or its Affiliates' respective Representatives, including financial
    advisors, current and prospective lenders who need to know Buyer
    Confidential Information in connection with any investigation of Seller or
    the negotiation, preparation or performance of this Agreement or any Related
    Document or for the purpose of evaluating the transactions contemplated
    hereby, except to the extent (A) that disclosure of Buyer Confidential
    Information has been consented to in writing by Buyer or (B) as required to
    be disclosed under Applicable Law (provided, that prompt notice of such
    disclosure will be given as far in advance as possible to Buyer and Buyer
    shall be given reasonable opportunity to determine whether disclosure is
    required and to assess the extent of Buyer Confidential Information required
    to be disclosed); and (ii) not use Buyer Confidential Information for any
    purpose other than (A) in connection with the evaluation or consummation of
    the transactions contemplated by this Agreement; (B) to the extent necessary
    in connection with any filing requirements under Applicable Law or to obtain
    any Consents from any Governmental Authority to the transactions
    contemplated by this Agreement; or (C) to enforce Seller's rights and
    remedies under this Agreement. The obligations of Seller under this Section
    5.2(a) shall survive the Closing for a period of ten years after such
    Closing.
    
    

 b. Buyer Confidentiality Agreement. Buyer shall, and shall cause its Affiliates
    and its and their respective Representatives to: (i) protect the Seller
    Confidential Information with at least the same degree of care, but no less
    than reasonable care, with which it protects its own most sensitive
    confidential information and not disclose or reveal any Seller Confidential
    Information to any Person other than to Buyer's or its Affiliates'
    respective Representatives, including financial advisors, current and
    prospective lenders who need to know Seller Confidential Information in
    connection with the performance of this Agreement or any document to be
    delivered hereunder or for the purpose of evaluating the transactions
    contemplated hereby, except to the extent (A) that disclosure of such Seller
    Confidential Information has been consented to in writing by Seller or (B)
    as required to be disclosed under

18

--------------------------------------------------------------------------------



    Applicable Law (provided, that prompt notice of such disclosure will be
    given as far in advance as possible to Seller and Seller shall be given
    reasonable opportunity to determine whether disclosure is required and to
    assess the extent of Seller Confidential Information required to be
    disclosed); and (ii) not use Seller Confidential Information for any purpose
    other than (A) in connection with the evaluation or consummation of the
    transactions contemplated by this Agreement; (B) to the extent necessary in
    connection with any filing requirements under Applicable Law or to obtain
    any Consents from any Governmental Authority to the transactions
    contemplated by this Agreement; or (C) to enforce Buyer's rights and
    remedies under this Agreement. The obligations of Buyer under this Section
    5.2(b) shall survive the Closing of the Agreement for a period of ten years
    after such Closing.

 c. Non-Competition. Seller acknowledges (x) its possession of confidential or
    proprietary information, (y) its limited right to access the Mixed Notebooks
    held in escrow pursuant to the Escrow Agreement and Section 5.11, and (z)
    the highly competitive nature of the Business and, accordingly, agrees that,
    in consideration of Buyer's entering into this Agreement and the other
    transactions contemplated hereby and the premises contained herein,
    including the payment of the Purchase Price and the assumption of the
    Assumed Liabilities as provided hereunder, for a period commencing on the
    Closing Date and ending on the fifth anniversary thereof, neither Seller nor
    any of its Affiliates (now existing or hereafter incorporated, formed or
    otherwise organized) shall, directly or indirectly, for any reason
    whatsoever, either individually or as a member, shareholder, partner, agent
    or principal of another business firm (unless (A) acting pursuant hereto or
    with the prior written consent of Buyer which consent may be withheld in
    Buyer's sole discretion or (B) Seller or its Affiliate is such a member or
    shareholder solely by virtue of a passive investment of not more than three
    percent of the outstanding voting or economic rights of such business firm)
    (i) directly or indirectly, undertake any activity in the Field in the
    Territory, or (ii) license or authorize any other Person to do the same;
    provided, however, that in the event of a Change of Control, the foregoing
    shall not prevent any third party that becomes an Affiliate of Seller as a
    result of such Change of Control (but not Seller or any successor to Seller
    unless Seller or such successor is merged or consolidated and Seller or such
    successor ceases to exist as an independent entity as a result of such
    Change of Control) from (x) directly or indirectly, undertaking any activity
    in the Field in the Territory, or (y) licensing or authorizing any other
    Person to do the same, in each case only to the extent that (1) such
    activity, whether prior to or after the effective date of the Change of
    Control, was or is effected without the access or use of any Seller
    Intellectual Property or any person who is or was an officer or Employee of
    Seller or any of its Affiliates that was an Affiliate prior to such Change
    of Control (each, an "Existing Affiliate"), (2) Seller (or its successor)
    shall have provided Buyer written notice that such third party has an active
    mGluR program, together with a written undertaking for the benefit of Buyer
    by such third party and, if any, the ultimate parent of such third party
    that (A) such third party, parent, or Seller (or its successor) (to the
    extent of the merger or consolidation in which Seller or such third party
    ceases to exist as an independent entity), on behalf of themselves and their
    respective Affiliates, expressly agree to be bound by Section 5.2(a),
    Section 5.2(i) and Section 7.2(b), (B) no Seller Intellectual Property has
    been or will be accessed or used in connection with such activity and (C)
    such activity will be conducted other than using Seller or any Existing
    Affiliate and in any event, without using any of Seller's or any of its
    Existing Affiliates' officers or Employees and (3) Seller (and any
    successor) shall have complied, and shall continue to comply, with the terms
    of this Agreement and the Related Documents. Nothing in the foregoing
    provision is intended, or shall be construed, to grant Seller

19

--------------------------------------------------------------------------------



    (or its successor) or any third party that becomes an Affiliate of Seller as
    a result of a Change of Control a license or any other rights in or to any
    of the Purchased Assets or a right to use any Buyer Confidential
    Information.

 d. Non-Disparagement. For a period of 10 years following the Closing Date,
    Seller agrees that neither it nor its Affiliates (now existing or hereafter
    incorporated, formed or otherwise organized) shall, except as required by
    Applicable Law, engage in any conduct that involves the making or publishing
    of written or oral statements or remarks (including the repetition or
    distribution of derogatory rumors, allegations, negative reports or
    comments) that are disparaging, deleterious or damaging to the integrity,
    reputation or goodwill of Buyer, its Affiliates, the Business, the Compounds
    or the Products. For a period of two years following the Closing Date, Buyer
    agrees that neither it nor its Affiliates (now existing or hereafter
    incorporated, formed or otherwise organized) shall, except as required by
    Applicable Law, engage in any conduct that involves the making or publishing
    of written or oral statements or remarks (including the repetition or
    distribution of derogatory rumors, allegations, negative reports or
    comments) that are disparaging, deleterious or damaging to the integrity,
    reputation or goodwill of Seller and its Affiliates. Notwithstanding the
    foregoing, either party may make any statement or remark to the extent
    necessary to enforce any right under this Agreement pursuant to an Action
    (or to defend against any such Action).
    
    

 e. Non-Solicitation. During the five years following the Closing Date, neither
    party shall, and shall cause each of its Affiliates not to, directly or
    indirectly, without the other party's prior written consent, solicit the
    employment of any employee of the other party or its Affiliates with whom it
    has come in contact in conducting activities under this Agreement or the
    Collaboration Agreement; provided, however, that the foregoing provisions
    shall not apply to (i) a general advertisement or solicitation program that
    is not specifically targeted at such persons or (ii) the solicitation of any
    employee after such time as such employee's employment has been terminated
    by the other party or any of its Affiliates.
    
    

 f. Mixed Notebooks.
    
    
    
    i.  Buyer agrees that, other than Buyer's right to have a consultant
        designated by Buyer (the "Buyer Consultant") review the Mixed Notebooks
        to: (A) confirm the accuracy and completeness of the certified copies of
        such Mixed Notebooks provided by Seller to Buyer prior to Closing and
        (B) prepare a schedule setting forth the pages (or portions of pages) of
        each Mixed Notebook that constitute the Buyer Mixed Notebook Portion and
        the pages (or portions of pages) of each Mixed Notebook that constitute
        the Seller Mixed Notebook Portion, neither Buyer nor any of its
        Affiliates will have rights to use or disclose the Information and
        Inventions contained in the Seller Mixed Notebook Portion to the extent,
        subject to Section 5.2(b), such Information and Inventions remain Seller
        Confidential Information.
        
        
    
    ii. Seller agrees that, other than Seller's right to have a consultant
        designated by Seller to observe the Buyer Consultant, neither Seller nor
        any of its Affiliates will have rights to use or disclose the
        Information and Inventions contained in the Buyer Mixed Notebook Portion
        to the extent, subject to Section 5.2(a), such Information and
        Inventions remain Buyer Confidential Information.
        
        

20

--------------------------------------------------------------------------------



 g. Interpretation. Seller acknowledges and agrees that the provisions of this
    Section 5.2 are necessary and reasonable to protect Buyer in the conduct of
    the Business and are a material inducement to Buyer's execution and delivery
    of this Agreement. If the restrictions contained in this Section 5.2 are
    determined in accordance with Section 9.1 to be unenforceable by reason of
    its extending for too great a period of time or over too great a
    geographical area or by reason of its being too extensive in any other
    respect, this Section 5.2 shall be interpreted to extend only over the
    maximum period of time for which it may be enforceable and over the maximum
    geographical areas as to which it may be enforceable and to the maximum
    extent in all other respects as to which it may be enforceable all as
    determined in accordance with Section 9.1.
    
    

 h. Extensions of Limitations. If either party or any of its Affiliates violate
    this Section 5.2, the duration set forth in this Section 5.2 automatically
    shall be extended as against such party and its Affiliates for a period
    equal to the periods during which such party or such Affiliate shall have
    been in violation of this Section 5.2. The covenants contained in this
    Section 5.2 are deemed to be material, and the parties are entering into
    this Agreement in reliance upon such covenants.
    
    
    
    Equitable Relief. The parties acknowledge and agree that a breach of this
    Section 5.2 will cause irreparable damage and great loss to the other party
    or its Affiliates, the exact amount of which will be difficult to ascertain,
    and that the remedies at law for any such breach will be inadequate.
    Accordingly, the parties acknowledge and agree that in the event of such a
    breach, the other party shall be entitled to seek equitable relief,
    including injunctive relief, whether preliminary or permanent, specific
    performance and an equitable accounting of all earnings, profits and other
    benefits arising from such breach, which rights shall be cumulative and in
    addition to any other rights or remedies to which such party may be entitled
    in law or equity, without posting bond or other security and without a
    showing of the inadequacy of monetary damages as a remedy.
    
    

Section 5.3.    Certain Tax Matters.

 a. Transfer Taxes. All recordation, transfer, documentary, excise, sales, value
    added, use, stamp, conveyance or other similar Taxes, duties or governmental
    charges, and all recording or filing fees or similar costs, imposed or
    levied by reason of, in connection with or attributable to this Agreement
    and the Related Documents or the transactions contemplated hereby and
    thereby (collectively, "Transfer Taxes") shall be borne equally by Seller
    and Buyer; provided, however, that Buyer and Seller shall reasonably
    cooperate with one another to lawfully minimize such Taxes; provided,
    further, that the recordation and transfer fees with respect to the
    recordation of the assignment of the Seller Patent Rights (including foreign
    associate charges, legalization fees, and patent office charges associated
    with recording the assignment of the Seller Patent Rights) shall be borne
    entirely by Buyer. In the case of Transfer Taxes for which Buyer is liable
    to the applicable taxing authority and not with respect to recordation and
    transfer fees relating to the recordation of the assignment of the Seller
    Patent Rights as set forth in Section 5.7, at the Closing, Seller shall pay
    to Buyer 50% of the amount of such Transfer Taxes as reasonably estimated by
    Buyer, with subsequent additional payments by Seller to Buyer or refunds by
    Buyer to Seller of amounts previously paid by Seller in the event it is
    subsequently

21

--------------------------------------------------------------------------------



    determined that the amount of the subject Transfer Taxes was more or less
    than the estimated amounts.

 b. Allocation of Taxes. All real property, personal property and similar ad
    valorem obligations levied with respect to the Purchased Assets for a
    taxable period that includes (but does not end on) the Closing Date
    (collectively, the "Apportioned Obligations") shall be apportioned between
    Seller and Buyer based on the number of days of such taxable period after
    the Closing Date (such portion of such taxable period, the "Post-Closing Tax
    Period") and the number of days of such taxable period in a Pre- Closing Tax
    Period. Seller shall be liable for the proportionate amount of such
    Apportioned Obligations that is attributable to the Pre-Closing Tax Period,
    and Buyer shall be liable for the proportionate amount of such Apportioned
    Obligations that is attributable to the Post-Closing Tax Period.
    
    

 c. Apportioned Obligations and Transfer Taxes. Apportioned Obligations and
    Transfer Taxes shall be timely paid, and all applicable filings, reports and
    returns shall be filed, as provided by Applicable Law. The paying party
    shall be entitled to reimbursement from the non-paying party in accordance
    with Section 5.3(a) or Section 5.3(b), as the case may be. Upon payment of
    any such Apportioned Obligation or Transfer Tax, the paying party shall
    present a statement to the non-paying party setting forth the amount of
    reimbursement to which the paying party is entitled under Section 5.3(a) or
    Section 5.3(b), as the case may be, together with such supporting evidence
    as is reasonably necessary to calculate the amount to be reimbursed. The
    non- paying party shall make such reimbursement promptly but in no event
    later than 10 days after the presentation of such statement.
    
    

 d. Tax Withholding. Buyer and Seller agree that all payments under this
    Agreement will be made without any deduction or withholding for or on
    account of any Taxes or other amounts unless required by Applicable Law. In
    the event Buyer determines, after consultation with Seller, that it is
    required under Applicable Law to withhold and pay any Tax to any revenue
    authority in respect of any payments made to Seller, the amount of such Tax
    shall be deducted by Buyer and paid to the relevant revenue authority, and
    Buyer shall notify Seller thereof and shall promptly furnish to Seller all
    copies of any Tax certificate or other documentation evidencing such
    withholding. Buyer shall not be required to pay any additional amounts to
    Seller in respect of any amounts paid to any revenue authority pursuant to
    the immediately preceding sentence. In the event that any withholding Tax
    shall subsequently be found to be due, payment of such Tax shall be the
    responsibility of Seller. The parties agree to reasonably cooperate with
    each other, including by completing or filing documents required under the
    provisions of any applicable income tax treaty or Applicable Law, to claim
    any applicable exemption from, or reduction of, any such applicable Taxes.
    
    

 e. Bulk Sales. The parties hereby waive compliance with any UCC bulk sales or
    comparable statutory provisions of each applicable jurisdiction.
    
    

 f. Cooperation and Exchange of Information. Each of Seller and Buyer shall (i)
    provide the other with such assistance as may reasonably be requested by the
    other party in connection with the preparation of any Tax Return, audit or
    other examination by any taxing authority or Action relating to liability
    for Taxes in connection with the Purchased Assets, (ii) retain and provide
    the other with any records or other information that may be relevant to such

22

--------------------------------------------------------------------------------



    Tax Return, audit or examination, Action or determination, and (iii) provide
    the other with any final determination of any such audit or examination,
    Action or determination that affects any amount required to be shown on any
    Tax Return of the other for any period.

 g. Survival of Covenants. The covenants contained in this Section 5.3 shall
    survive until 30 days after the expiration of the applicable statute of
    limitations (including extensions thereof).
    
    

Section 5.4.    Public Announcements. At and after the Closing, (a) Buyer shall
have the right to issue any press release or otherwise make any public statement
with respect to the transactions contemplated hereby without the consent of
Seller and (b) Seller shall have the right to issue a press release or otherwise
make a public statement with respect to the transactions contemplated hereby
only upon the prior written consent of Buyer, such consent not to be
unreasonably withheld or delayed. Notwithstanding anything to the contrary
herein, either party may issue a press release or make a public statement with
respect to the transactions contemplated hereby without the consent of the other
party if and to the extent such disclosure is required by Applicable Law;
provided, however, that (i) notice of such requirement is promptly delivered to
the other party in order to provide an opportunity to seek a protective order or
other similar order with respect to such information and (ii) the issuing party
thereafter discloses only the minimum information necessary to comply with the
requirement, whether or not a protective order or other similar order is
obtained by the other party.

Section 5.5.    Checks; Remittances and Refunds. After the Closing, if Seller or
its Affiliates receive any payment, refund or other amount that is attributable
to, results from or is related to a Purchased Asset or is otherwise properly due
and owing to Buyer in accordance with the terms of this Agreement, Seller shall
promptly remit, or cause to be remitted, such amount to Buyer. Seller shall
promptly endorse and deliver to Buyer any notes, checks, negotiable instruments,
letters of credit or other documents received on account of, attributable to or
otherwise relating to the Business or the Purchased Assets that are properly due
and owing to Buyer in accordance with the terms of this Agreement, and Buyer
shall have the right and authority to endorse, without recourse, the name of
Seller or any of its Affiliates on any such instrument or document.
Notwithstanding the foregoing, Seller shall not be obligated to return any
payment, refund or other amount attributable to, resulting from or related to a
Purchased Asset relating to the time period prior to Closing.

Section 5.6.    Cooperation in Litigation. From and after the Closing Date,
Buyer and Seller, solely upon request of the other, shall fully cooperate with
each other in the defense or prosecution of any Action (other than litigation
between Buyer and Seller or their respective Affiliates arising out of the
transactions contemplated hereby, by the Related Documents or by the
Collaboration Agreement) instituted prior to the Closing against or by such
parties relating to or arising out of the activities conducted pursuant to the
Collaboration Agreement or with respect to the Business or the Purchased Assets.
For a period of ten years after the Closing Date (other than for matters
relating to the patentability of the Seller Patent Rights for which there shall
be no time limitation), Buyer and Seller, solely upon request of the other,
shall fully cooperate with each other in the defense or prosecution of any
Action (other than litigation between Buyer and Seller or their respective
Affiliates arising out of the transactions contemplated hereby, by the Related
Documents or by the Collaboration Agreement) instituted after the Closing
against or by

23

--------------------------------------------------------------------------------



such parties relating to or arising out of the activities conducted pursuant to
the Collaboration Agreement or with respect to the Business or the Purchased
Assets. Subject to ARTICLE VII, the party requesting such cooperation shall pay
the reasonable and verifiable out-of-pocket costs and expenses of providing such
cooperation (including legal fees and disbursements) incurred by the party
providing such cooperation and by its officers, directors, employees and agents,
and any applicable Taxes in connection therewith, but shall not be responsible
for reimbursing such party or its officers, directors, managers, employees or
agents for their time spent in such cooperation, provided that the amount of
such time is reasonable and consistent with such individual's other obligations.

Section 5.7.    Cooperation in Patent Maintenance.

 a. As of the Closing Date, Seller shall, at its sole cost and expense, cause
    its patent attorneys and agents to transfer to Buyer or its designees the
    prosecution and maintenance of all Patents included in the Purchased Assets,
    including preparing all necessary Patent assignment agreements. However,
    Buyer shall be responsible, at its sole cost and expense, for recording the
    actual Patent assignment agreements prepared by Seller and its patent
    attorneys and agents with respect to all Patents included in the Purchased
    Assets from Seller to Buyer, including foreign associate charges,
    legalization fees, and patent office charges associated with recording the
    Patent assignment agreements.
    
    

 b. From and after the Closing Date, Seller shall, at Buyer's expense for
    Seller's reasonable and verifiable out-of-pocket costs and expenses,
    cooperate with, and assist Buyer with the filing, prosecution, defense and
    enforcement of any Patents that are included in the Purchased Assets or that
    claim or cover any Information and Inventions included therein, including by
    providing access to inventors and other persons familiar with the conception
    and reduction to practice of any Information and Inventions included within
    the Purchased Assets.
    
    

Section 5.8.    Risk of Loss. In the event that Purchased Assets are damaged or
lost as of the Closing Date, Seller shall assign all proceeds from insurance on
such damaged or lost Purchased Assets to Buyer and pay to Buyer (or, to the
extent not known as of the Closing, indemnify Buyer for) the cost of repair and
replacement of such damaged or lost Purchased Assets to the extent not covered
by insurance. In no event shall this Section 5.8 be deemed or otherwise
construed or interpreted to limit Section 6.1 or Section 7.2 hereof.

Section 5.9.    Required Approvals and Consents. As soon as reasonably
practicable, but in any event, no later than 30 days after the Closing Date,
Seller shall make all filings required to be made by Seller in order to
consummate the transactions contemplated herein. The parties shall also
cooperate with each other with respect to all filings that Buyer elects to make.
Seller shall use its commercially reasonable efforts to obtain all Consents, in
accordance with its obligations under Section 2.5, required to effect the
assignment of the Assumed Contracts to Buyer.

Section 5.10.    Technology Transfer.

 a. For a period of 30 days from the Closing Date (the "Technical Transfer
    Period"), at Buyer's written request, Seller shall provide Buyer technical
    assistance as required

2

--------------------------------------------------------------------------------



    to ensure an efficient and orderly transition of the Business and all of the
    Seller Intellectual Property to Buyer, or Buyer's designee. During the
    Technical Transfer Period, Seller agrees to use reasonable efforts to make
    available to Buyer those of Seller's and Seller's Affiliates' Employees with
    training and experience relating to the Exploitation of the Purchased
    Assets, including those persons listed on Schedule 5.10(a) (the "Technical
    Transfer Employees"). Seller will make reasonable efforts to retain or have
    access to the Technical Transfer Employees, including by entering into
    consulting arrangements with such Employees; provided, however, that Seller
    shall be relieved of its obligations with respect to any Technical Transfer
    Employees who are hired by Buyer or who contract directly with Buyer.

 b. Seller shall provide to Buyer all trade secrets included within the Seller
    Intellectual Property promptly following the Closing and Seller shall, and
    shall cause its Affiliates to, maintain the trade secret status of all such
    trade secrets from and after the Closing Date in accordance with Section
    5.2(a) as if such information was Seller's most sensitive confidential
    information.
    
    

Section 5.11.   Mixed Notebooks. Buyer and Seller agree to comply with the
provisions set forth on Exhibit 5.11.

Section 5.12.    Termination of the Collaboration Agreement. In accordance with
Section 11.1(b) of the Collaboration Agreement, which provides that Buyer and
Seller may terminate the Collaboration Agreement by mutual agreement, Buyer and
Seller hereby terminate the Collaboration Agreement effective as of the Closing
Date. Notwithstanding any provision of the Collaboration Agreement to the
contrary, including Section 11.5(b), no rights or obligations of, or licenses
granted to or by, the parties thereunder shall survive except as expressly set
forth herein. The following provisions of the Collaboration Agreement shall
expressly survive the termination of the Collaboration Agreement pursuant to
this Section 5.12: Section 8.1 (Complaints), Section 8.2 (Adverse Event
Reporting), Section 8.3(b) (Recall Expenses), Article X (Confidentiality),
except to the extent that Confidential Information (as defined in the
Collaboration Agreement) is Buyer Confidential Information or Seller
Confidential Information hereunder, in which case, the confidentiality
obligations set forth in this Agreement shall govern such Confidential
Information and Article XII (Indemnification).

Section 5.13.    Termination of the Joint Community of Interest Privilege
Agreement. In accordance with Section 11 of the Joint Community Agreement, which
provides that Buyer and Seller may withdraw from the Joint Community Agreement
"at will" and at any time by providing 15 days written notice of withdrawal to
the other party, each of Buyer and Seller hereby withdraw from the Joint
Community Agreement effective as of the Closing Date. In accordance with Section
11 of the Joint Community Agreement, each party shall promptly return all
physical copies of Privileged Materials (as defined in the Joint Community
Agreement) provided pursuant to the Joint Community Agreement, to the party
which originally provided the Privileged Materials. The withdrawal does not
affect the obligations relating to maintenance of the privilege and/or
confidentiality of Privileged Materials received by each party pursuant to the
Joint Community Agreement.

Section 5.14.    Certain Payments. Buyer and Seller agree to comply with the
provisions set forth on Exhibit 5.14.

25

--------------------------------------------------------------------------------



Section 5.15.    Destruction of Certain Property. Beginning 30 days after the
Closing Date, Seller shall, and shall cause its Affiliates to, use commercially
reasonable efforts (which shall not be deemed to require any destruction in
violation of any Order pending against Seller for so long as such Order is
pending or any destruction of any materials that are or that may be the subject
of or required in any litigation to which Seller or any of its Affiliates may be
a party) to destroy any copies (but not copies in electronic form) of files or
documents containing any information related to the Business, including any
copies (but not copies in electronic form) of Seller Intellectual Property that
is included in the Purchased Assets (other than hard copies of those portions
relating to Use Patent (as defined in Exhibit 5.14) for which Seller shall be
entitled to retain a copy solely for purposes of ensuring Buyer's compliance
with Exhibit 5.14), originals and copies (but not copies in electronic form) of
Buyer and Seller joint Patent files and copies (but not copies in electronic
form) of Seller Intellectual Property in Seller's possession or Control, and
thereafter, provide Buyer a written certification of an officer of Seller
certifying such destruction; provided, however, that with respect to any
electronic copies of the foregoing information, files or documents, Seller shall
destroy such information, files and documents when, in the ordinary course of
Seller's business, Seller destroys any similar files (e.g., in accordance with
any applicable document management policies then in effect). Seller shall, and
shall cause its Affiliates to, not begin any such destruction prior to 30 days
after the Closing Date and Seller shall, and shall cause its Affiliates to,
complete such destruction promptly in accordance with this Section 5.15.
Notwithstanding the foregoing, Seller's general counsel or outside counsel shall
be entitled to keep archival copies of any such materials or documentation
solely to the extent necessary to demonstrate Seller's compliance with its
obligations and covenants contained in this Agreement, the Related Documents and
the Collaboration Agreement. Seller acknowledges and agrees that all such
information, materials or documents held in electronic form or other form or
held by Seller's general counsel or outside counsel as permitted by this Section
5.15 shall remain subject to the obligations set forth in Section 5.2.

Section 5.16.    Intellectual Property.

 a. Seller, at its sole cost and expense, shall, or shall cause its patent
    attorneys and agents to, promptly and on a timely basis complete all
    outstanding office actions with respect to the Seller Intellectual Property
    that are due or ripe prior to, or within one month after, the Closing Date,
    including those office actions set forth on Exhibit 5.16.
    
    

 b. Seller shall be responsible, at its sole cost and expense, for any and all
    fees and expenses invoiced by Birch, Stewart, Kolasch & Birch, LLP ("BSKB")
    with respect to organizing the Patent files BSKB received from TraskBritt,
    P.C. in connection with the transactions contemplated hereby.
    
    

 c. Seller shall have obtained, and shall provide to Buyer at or prior to
    Closing, a fully executed copy of an [*] from each [*] who performed any of
    the [*] assigning to Seller [*]; provided, however, that to the extent any
    such [*] is not obtained and provided to Buyer at or prior to Closing,
    Seller shall, promptly following Closing, use reasonable efforts to obtain
    and provide to Buyer all such remaining [*], including those set forth on
    Schedule [*]; provided further, that nothing in this Section 5.16(c) shall
    impair Buyer's rights under [*].
    
    

26

--------------------------------------------------------------------------------



Section 5.17.    Further Assurances. Seller shall, and shall cause its
Affiliates to, at any time and from time to time after the Closing Date, upon
the request of Buyer, do, execute, acknowledge, deliver and file, or cause to be
done, executed, acknowledged, delivered and filed, all such further acts, deeds,
transfers, conveyances, assignments or assurances as may be reasonably required
for the better transferring, conveying, assigning and assuring to Buyer, or for
the aiding and assisting in the reducing to possession by Buyer of, any of the
Purchased Assets, or for otherwise carrying out the purposes of this Agreement
and the Related Documents and the consummation of the transactions contemplated
hereby and thereby.

ARTICLE VI
CONDITIONS PRECEDENT

Section 6.1.    Conditions to Obligations of Buyer and Seller. The obligations
of Buyer and Seller to complete the transactions contemplated by this Agreement
are subject to the satisfaction at or prior to the Closing of the following
conditions:

 a. No Adverse Law; No Injunction. No Applicable Law shall have been enacted,
    entered, promulgated or enforced by any Governmental Authority that
    prohibits the consummation of all or any part of the transactions
    contemplated by this Agreement or the Related Documents, and no Action shall
    be pending or threatened by any Governmental Authority or other Person under
    such Applicable Law seeking any such Order or decree or seeking to recover
    any damages or obtain other relief as a result of the consummation of such
    transactions;
    
    

 b. Governmental Approvals. All required notifications and filings with any
    Governmental Authority shall have been made and any waiting periods
    applicable to the transactions contemplated hereby pursuant to any
    Applicable Law shall have expired or been terminated.
    
    

Section 6.2.    Conditions to Obligations of Buyer. The obligation of Buyer to
complete the transactions contemplated by this Agreement is subject to the
satisfaction or waiver by Buyer at or prior to the Closing of the following
additional conditions:

 a. Representations and Warranties. The representations and warranties of Seller
    contained herein that are qualified by materiality or subject to thresholds
    shall be true and correct in all respects, and the representations and
    warranties of Seller contained herein that are not so qualified shall be
    true and correct in all material respects, as of the Closing Date.
    
    

 b. Covenants; Material Adverse Effect. Seller shall have performed and complied
    in all material respects with all covenants, agreements and obligations
    required to be performed or complied with on or prior to the Closing Date.
    As of the Closing Date, there shall have been no Material Adverse Effect.
    
    

 c. Officer's Certificate. Buyer shall have received a certificate, dated as of
    the Closing Date, duly executed by an authorized executive officer of
    Seller, certifying that:
    
    

27

--------------------------------------------------------------------------------



     i.   all of the conditions set forth in Section 6.2(a) and Section 6.2(b)
          have been satisfied;
          
          
    
     ii.  all documents to be executed by Seller and delivered at the Closing
          have been executed by a duly authorized officer of Seller;
          
          
    
     iii. (A) Seller's certificate of incorporation and bylaws, attached to the
          certificate, are true, accurate and complete, (B) such organizational
          documents have been in full force and effect in the form attached
          since the date of the adoption of the resolutions referred to in
          clause (C) below and no amendment, rescission or modification to such
          organizational documents has occurred since the date thereof, and
          (C) the resolutions adopted by the board of directors of Seller (or a
          duly authorized committee thereof) authorizing the execution, delivery
          and performance of this Agreement, as attached to the certificate,
          were duly adopted at a duly convened meeting of such board or
          committee, at which a quorum was present and acting throughout or by
          unanimous written consent, remain in full force and effect, and have
          not been amended, rescinded or modified, except to the extent attached
          thereto; and
          
          
    
     iv.  Seller's officer executing this Agreement, and each of the other
          documents necessary for consummation of the transactions contemplated
          herein, is an incumbent officer, and the specimen signature on such
          certificate is a genuine signature.
          
          

 d. Material Consents. Buyer shall have received duly executed and delivered
    copies of all Material Consents and all such other Consents or approvals
    required to vest in Buyer good and marketable title in the Purchased Assets,
    free and clear of any and all Liens (other than Permitted Liens), shall have
    been obtained or made, as the case may be.
    
    

 e. No Adverse Law. No Applicable Law shall have been enacted, entered,
    promulgated or enforced by any Governmental Authority after the date hereof
    and prior to the Closing that is in effect and has the effect of prohibiting
    or limiting, or seeks to prohibit or limit, the Exploitation of a material
    portion of the Compounds or Products or the ownership or Exploitation by
    Buyer of any material portion of the Purchased Assets or the conduct of any
    material portion of the Business or compelling or seeking to compel Buyer to
    dispose or hold separate any material portion of Buyer's business or assets
    as a result of the transactions contemplated hereunder.
    
    

 f. Certificate of Good Standing. Buyer shall have received a certificate of
    good standing in respect of Seller certified by the Secretary of State or
    other appropriate official of the State of Delaware, dated as of a date not
    more than 10 days prior to the Closing Date.
    
    

 g. Release of Liens. Buyer shall have received, no less than three Business
    Days prior to the Closing Date, evidence, acceptable to Buyer in its sole
    discretion, that all Liens set forth on Schedule 3.6(a) have been properly
    terminated or released on or before the Closing, including either (i) a
    completed UCC-3 Termination Statement, in a proper form for filing, in
    respect of each such Lien or (ii) a payoff letter from the secured party
    thereunder, in form and substance acceptable to Buyer, certifying that upon
    receipt by or on behalf of Seller of the amount specified in such payoff
    letter, such Lien shall be released with no further action and that

28

--------------------------------------------------------------------------------



    such secured party will, promptly upon receipt of the specified amount,
    deliver to Buyer a duly executed UCC-3 Termination Statement, in a proper
    form for filing, in respect of such Lien.

 h. Board Approval. This Agreement and the transactions contemplated hereby
    shall have been duly approved and adopted by the Seller's Board of Directors
    in accordance with Seller's charter documents.
    
    

 i. Tax Form. Seller shall have delivered to Buyer a certification certifying
    that Seller is not a foreign person in accordance with U.S. Treasury
    Regulation Section 1.1445-2(b) executed by Seller.
    
    

 j. Other Documents. Buyer shall have received such other documents,
    certificates and instruments as it may reasonably request, and all actions
    hereunder and all documents and other papers required to be delivered by
    Seller hereunder or in connection with the consummation of the transactions
    contemplated hereby, and all other related matters, shall be reasonably
    acceptable to Buyer in form and substance.
    
    

Section 6.3.    Conditions to Obligations of Seller. The obligation of Seller to
consummate the transactions contemplated by this Agreement is subject to the
satisfaction or waiver by Seller at or prior to the Closing of the following
additional conditions:

 a. Representations and Warranties. The representations and warranties of Buyer
    contained herein that are qualified by materiality or subject to thresholds
    shall be true and correct in all respects, and the representations and
    warranties of Buyer contained herein that are not so qualified shall be true
    and correct in all material respects, as of the Closing Date.
    
    

 b. Covenants. Buyer shall have performed and complied in all material respects
    with all covenants, agreements and obligations required to be performed or
    complied with on or prior to the Closing Date.
    
    

 c. Officer's Certificate. Seller shall have received a certificate, dated as of
    the Closing Date, duly executed by an authorized representative of Buyer,
    certifying that:
    
    
    
    i.   all of the conditions set forth in Section 6.3(a) and Section 6.3(b)
         have been satisfied;
         
         
    
    ii.  all documents to be executed by Buyer and delivered at the Closing have
         been executed by a duly authorized representative of Buyer;
         
         
    
    iii. (A) Buyer's organizational documents, attached to the certificate, are
         true, accurate and complete, (B) such organizational documents have
         been in full force and effect in the form attached since the date of
         the approval referred to in clause (C) below and no amendment to such
         organizational documents has occurred since the date of the last
         amendment annexed thereto, if any, and (C) the approval from senior
         management of Buyer authorizing the execution, delivery and performance
         of this Agreement; and
         
         

29

--------------------------------------------------------------------------------



     iv. Buyer's signatory executing this Agreement is an incumbent
         representative, and the specimen signature on such certificate is a
         genuine signature.
         
         

 d. Other Documents. Seller shall have received such other documents,
    certificates and instruments as it may reasonably request, and all actions
    hereunder and all documents and other papers required to be delivered by
    Buyer hereunder or in connection with the consummation of the transactions
    contemplated hereby, and all other related matters, shall be reasonably
    acceptable to Seller in form and substance.
    
    

Section 6.4.    Closing Deliverables.

 a. Certain Closing Deliveries of Seller. Seller shall have delivered or caused
    to be delivered to Buyer:
    
    
    
    i.   subject to Section 2.5, a Bill of Sale and Assignment and Assumption
         Agreement, substantially in the form of Exhibit 6.4(a)(i), as may be
         necessary, among other things, to effect the assignment to Buyer of all
         rights of Seller (and its Affiliates, as applicable) in and to the
         Assumed Contracts, duly executed by Seller (or its Affiliate, as
         applicable);
         
         
    
    ii.  a receipt, in a form satisfactory to Buyer, acknowledging receipt of
         the Purchase Price in satisfaction in full of Buyer's obligations
         pursuant to Section 2.1 and Section 6.4(b)(i);
         
         
    
    iii. an Escrow Agreement, substantially in the form of Exhibit 6.4(a)(iii),
         duly executed by Seller;
         
         
    
    iv.  (A) original Books and Records, and (B) certified copies of the Mixed
         Notebooks with the Seller Mixed Notebook Portion appropriately redacted
         (provided that Seller shall have delivered to BSKB all complete,
         original Mixed Notebooks, with instructions to deliver such complete,
         original Mixed Notebooks to the Escrow Agent to be placed in escrow
         pursuant to the terms of the Escrow Agreement upon Closing);
         
         
    
    v.   assignments for the registrations and applications included in the
         Seller Intellectual Property in such form or forms satisfactory to
         Buyer which shall be recordable in all jurisdictions in which such
         registrations have been made or such applications have been filed;
         
         
    
    vi.  an unredacted, fully executed copy of each Assumed Contract, and
         physical possession of certain Purchased Assets, together with certain
         deeds, endorsements or other instruments as shall be requested by Buyer
         to vest in Buyer good and marketable title to all of the Purchased
         Assets, including the Inventory, free and clear of all Liens (other
         than Permitted Liens);
         
         
    
    vii. copies of the [*];
         
         

30

--------------------------------------------------------------------------------



     viii. a fully executed copy of an invention assignment agreement from each
           inventor of any Information and Inventions claimed in any of the
           registrations and applications included in the Seller Intellectual
           Property assigning such Information and Inventions to Seller,
           excluding any such agreements that have previously been recorded at
           the United States Patent and Trademark Office as of the Closing Date;
           and
           
           
    
     ix.   a Sublicense Agreement, duly executed by Seller and dated as of the
           date hereof, by and between Seller and Buyer, relating to the
           sublicense from Seller to Buyer of the Intellectual Property licensed
           to Seller under the [*].
           
           

 b. Certain Closing Deliveries of Buyer. Buyer shall have delivered or caused to
    be delivered to Seller:
    
    
    
    i.   payment of the Purchase Price by wire transfer of same day funds
         directly to the account set forth on Schedule 6.4(b)(i);
         
         
    
    ii.  any such Bill of Sale and Assignment and Assumption Agreement,
         substantially in the form of Exhibit 6.4(a)(i), duly executed by Buyer,
         as may be reasonably necessary, among other things, to effect the
         consummation of the transactions contemplated herein;
         
         
    
    iii. an Escrow Agreement, substantially in the form of Exhibit 6.4(a)(iii),
         duly executed by Buyer;
         
         
    
    iv.  an Acknowledgment Certificate, substantially in the form of Exhibit
         6.4(b)(iv), confirming that Buyer has received certain of the Purchased
         Assets as set forth on Schedule 2.2(d) prior to Closing, in accordance
         with Section 2.2(d); and
         
         
    
    v.   a Sublicense Agreement, duly executed Buyer and dated as of the date
         hereof, by and between Seller and Buyer, relating to the sublicense
         from Seller to Buyer of the Intellectual Property licensed to Seller
         under the [*].
         
         

ARTICLE VII
INDEMNIFICATION



Section 7.1.    Survival; Expiration.

 a. Notwithstanding any investigation made by or on behalf of Seller or Buyer
    prior to, on or after the Closing Date, the representations and warranties
    contained in this Agreement (including the Schedules hereto) and in any
    Related Document shall survive the Closing and shall terminate on the second
    anniversary of the Closing Date, except that the representations and
    warranties:
    
    
    
    i.  set forth in Section 3.6(a) (Title to Assets), and Section 3.7(a)
        (Intellectual Property) shall survive indefinitely;
        
        
    
    ii. that constitute or are based upon fraud or intentional misrepresentation
        shall survive indefinitely; and
        
        

31

--------------------------------------------------------------------------------



 iii. set forth in Section 3.14 (Taxes) shall survive until the expiration of
      the applicable statute of limitation.
      
      

The covenants, agreements and obligations of the parties shall survive until
fully performed and discharged, unless otherwise expressly provided herein. Each
party shall give prompt written notice to the other party of (x) any event,
circumstance or condition that constitutes a breach of, or makes inaccurate, any
representation and warranty of such party hereunder, or (y) the non-fulfillment
of any covenant, agreement or obligation of such party hereunder.

Section 7.2.    Indemnification by Seller. Seller shall indemnify and hold
harmless Buyer and its Affiliates, and the directors, officers, managers,
employees and Representatives of Buyer and its Affiliates, from and against any
and all liabilities, judgments, claims, settlements, losses, damages, fees,
Liens, penalties, obligations and expenses (including reasonable attorneys' fees
and expenses and costs and expenses of investigation) (collectively, "Losses")
incurred or suffered, directly or indirectly, by any such Person arising from,
by reason of or in connection with:

 a. any breach or inaccuracy of any representation or warranty of Seller in this
    Agreement or any Related Document;
    
    

 b. any failure by Seller to duly and timely perform or fulfill any of its
    covenants or agreements required to be performed by Seller under this
    Agreement or any Related Document or in any certificate or document (to the
    extent such certificate or document relates to matters covered by the
    representation, warranties or covenants contained herein) required to be
    delivered in connection herewith;
    
    

 c. any Excluded Liability (other than the Seller Collaboration Agreement
    Liabilities which are governed by the terms of the Collaboration Agreement)
    or Excluded Asset;
    
    

 d. the failure of Seller to comply with any Applicable Laws relating to bulk
    sales or Tax applicable to the transactions contemplated by this Agreement;
    
    

 e. any Transfer Taxes or Apportioned Obligations allocated to Seller pursuant
    to Section 5.3;
    
    

 f. any Permitted Lien arising from, by reason of or in connection with actions,
    omissions or circumstances existing prior to the Closing relating to the
    Purchased Assets;
    
    

 g. any (i) of Seller's actions or omissions with respect to the [*] and (ii)
    milestone, royalty or other payment owed to [*] or any other Person under
    the [*]; and
    
    

 h. the matters set forth on Schedule 7.2(h).
    
    

Section 7.3.    Indemnification by Buyer. Buyer shall indemnify and hold
harmless Seller and its Affiliates, and the directors, officers, employees and
Representatives of Seller and its Affiliates, from and against any and all
Losses incurred or suffered, directly or indirectly, by any such Person arising
from, by reason of or in connection with:

32

--------------------------------------------------------------------------------



 a. any breach or inaccuracy of any representation or warranty of Buyer in this
    Agreement or any Related Document;
    
    

 b. any failure by Buyer to duly and timely perform or fulfill any of its
    covenants or agreements required to be performed by Buyer under this
    Agreement or any Related Document or in any certificate or document (to the
    extent such certificate or document relates to matters covered by the
    representation, warranties or covenants contained herein) required to be
    delivered in connection herewith;
    
    

 c. any Transfer Taxes or Apportioned Obligations allocated to Buyer pursuant to
    Section 5.3;
    
    

 d. except with respect to matters for which Seller is obligated to indemnify
    Buyer hereunder and for any Seller Collaboration Agreement Liability (which
    is governed by the terms of the Collaboration Agreement), Buyer's ownership
    or Exploitation of the Purchased Assets following the Closing Date; and
    
    

 e. any Assumed Liability.
    
    

Section 7.4.    Calculation of Losses. Any indemnity payment hereunder shall be
treated as an adjustment to the Purchase Price to the extent permitted by
Applicable Law.

Section 7.5.    Limitations.

 a. No amount of indemnity shall be payable as a result of any claim arising
    under Section 7.2(a) and Section 7.3(a) in connection with a breach or
    alleged breach of a representation or warranty unless and until the
    Indemnified Party has suffered, incurred, sustained or become subject to
    Losses referred to in that clause in excess of $[*] in the aggregate, in
    which case the Indemnified Party may bring a claim for the full extent of
    such Losses. The maximum aggregate liability of an Indemnifying Party under
    Section 7.2(a) and Section 7.3(a) in connection with a breach or alleged
    breach of a representation or warranty shall not exceed an aggregate amount
    equal to [*]% of the Purchase Price. Notwithstanding the foregoing, the
    limitations on liability contained in this Section 7.5 shall not apply to
    any claim for indemnity based on a breach by Seller of the representations
    and warranties contained in any of Section 3.6(a) (Title to Assets) or
    Section 3.7(a) (Intellectual Property).
    
    

 b. EXCEPT WITH RESPECT TO LOSSES INCURRED AS THE RESULT OF COMMON LAW FRAUD OR
    INTENTIONAL MISREPRESENTATION, THE INDEMNIFICATION OBLIGATIONS OF THE
    PARTIES HERETO SHALL NOT EXTEND TO SPECIAL, EXEMPLARY OR CONSEQUENTIAL
    DAMAGES, INCLUDING BUSINESS INTERRUPTION OR LOST PROFITS, OR PUNITIVE
    DAMAGES PROVIDED, HOWEVER, THIS EXCLUSION IS NOT INTENDED TO, NOR SHALL,
    EXCLUDE ACTUAL OR COMPENSATORY DAMAGES OF THE AFFECTED PARTY, INCLUDING
    SPECIAL, EXEMPLARY OR CONSEQUENTIAL DAMAGES, OWED TO THIRD PARTIES AS A
    RESULT OF A THIRD PARTY CLAIM. FOR CLARITY, NOTHING IN THIS Section 7.5(b)
    IS INTENDED, OR SHALL BE CONSTRUED, TO LIMIT THE PARTIES' RIGHTS TO SEEK
    EQUITABLE RELIEF AS PROVIDED IN SECTION 5.2(i).
    
    

33

--------------------------------------------------------------------------------



 c. Each party shall have a right to indemnification pursuant to this ARTICLE
    VII for any Losses incurred as the result of any common law fraud or
    intentional misrepresentation by any other party or any officer or director
    (or similarly situated person) of such other party without regard to the
    limitations set forth in Section 7.1 or Section 7.5(a).
    
    

Section 7.6.    Certain Procedures for Indemnification.

 a. If any Person entitled to indemnification under this Agreement (an
    "Indemnified Party") asserts a claim for indemnification, or receives notice
    of the assertion of any claim or of the commencement of any Action by any
    Person not a party to this Agreement against such Indemnified Party, for
    which a party to this Agreement is required to provide indemnification under
    this Article VII (an "Indemnifying Party"), the Indemnified Party shall
    promptly notify the Indemnifying Party in writing of the claim or the
    commencement of that Action; provided, however, that the failure to so
    notify the Indemnifying Party shall not relieve the Indemnifying Party from
    any liability that it may have to the Indemnified Party, except to the
    extent that such failure materially prejudices the Indemnifying Party's
    ability to defend such Action.
    
    

 b. With respect to third party claims for which indemnification is claimed
    hereunder, (i) the Indemnifying Party shall be entitled to participate in
    the defense of any such claim, and (ii) if, in the reasonable judgment of
    the Indemnified Party, such claim can properly be resolved by money damages
    alone and the Indemnifying Party has the financial resources to pay such
    damages and commits to diligently and vigorously conduct such defense, and
    the Indemnifying Party admits that this indemnity fully covers the claim or
    litigation, then the Indemnifying Party shall be entitled (A) to direct the
    defense of any claim at its sole cost and expense, but such defense shall be
    conducted by legal counsel reasonably satisfactory to the Indemnified Party,
    and (B) to settle and compromise any such claim or Action for money damages
    alone; provided, however, that if the Indemnified Party has elected to be
    represented by separate counsel pursuant to the proviso below, or if such
    settlement or compromise does not include an unconditional release of the
    Indemnified Party for any liability arising out of such claim or Action,
    such settlement or compromise shall be effected only with the written
    consent of the Indemnified Party. After notice from the Indemnifying Party
    to the Indemnified Party of its election to assume the defense of such claim
    or Action, the Indemnifying Party shall not be liable to the Indemnified
    Party under this Section 7.6 for any legal or other expenses subsequently
    incurred by the Indemnified Party in connection with the defense thereof
    other than reasonable costs of investigation or of assistance as
    contemplated by this Section 7.6; provided, however, that if, in the
    reasonable opinion of the Indemnified Party, it is advisable for the
    Indemnified Party to be represented by separate counsel due to actual or
    potential conflicts of interest, the Indemnified Party shall have the right
    to employ counsel to represent it and in that event the fees and expenses of
    such separate counsel shall be paid by the Indemnifying Party; provided
    further, that in no event shall the Indemnifying Party be responsible for
    the fees of more than one law firm for the Indemnified Party. The
    Indemnified Party and the Indemnifying Party shall each render to each other
    such assistance as may reasonably be requested in order to ensure the proper
    and adequate defense of any such Action.
    
    

Section 7.7.    Exclusive Remedy. Other than the remedies permitted pursuant to
Section 5.2(i) or in the case of common law fraud or intentional
misrepresentation, the

34

--------------------------------------------------------------------------------



indemnification provided to any Person pursuant to this ARTICLE VII shall be
such Person's sole remedy for any claims for money damages arising hereunder, or
otherwise in connection with or arising out of the transactions described
herein, including any breach by any Party hereto of any representation, warranty
or covenant contained in this Agreement, or in any certificate or document (to
the extent such certificate or document relates to matters covered by the
representation, warranties or covenants contained herein) required to be
delivered in connection herewith.

ARTICLE VIII
TERMINATION

Section 8.1.    Termination. This Agreement shall terminate on the earliest to
occur of any of the following events:

 a. the mutual written agreement of Buyer and Seller;
    
    

 b. by Notice of Termination delivered by either party to the other party, if
    (i) the Closing shall not have occurred prior to October 31, 2007 (other
    than due to a breach of any representation or warranty hereunder of the
    party seeking to terminate this Agreement or as a result of the failure on
    the part of such party to comply with or perform any of its covenants,
    agreements or obligations under this Agreement) or (ii) there shall be in
    effect any Applicable Law that prohibits the Closing or if the Closing would
    violate any non-appealable Order;
    
    

 c. prior to the Closing, by Notice of Termination delivered by Buyer to Seller,
    if Seller shall have materially breached any of its representations,
    warranties, covenants, agreements or obligations hereunder; or
    
    

 d. prior to the Closing, by Notice of Termination delivered by Seller to Buyer,
    if Buyer shall have materially breached any of its representations,
    warranties, covenants, agreements or obligations hereunder.
    
    

Section 8.2.    Procedure and Effect of Termination.

 a. Notice of Termination. Termination of this Agreement by either party shall
    be by delivery of a written notice to the other party (a "Notice of
    Termination"). A Notice of Termination shall state the termination provision
    in this Agreement that such terminating party is claiming provides a basis
    for termination of this Agreement. Termination of this Agreement pursuant to
    the provisions of Section 8.1 shall be effective upon and as of the date of
    delivery of a Notice of Termination as determined pursuant to Section 9.2.
    
    

 b. Certain Effects of Termination.
    
    
    
    i.  If this Agreement is terminated pursuant to Section 8.1, Buyer shall
        return to Seller any of the Purchased Assets previously transferred to
        Buyer as indicated on Schedule 2.2(d) within 45 days after the effective
        date of such termination.
        
        
    
    ii. Nothing in this Article shall relieve either party of any liability for
        a breach of this Agreement prior to the termination hereof. Except as
        provided in the

35

--------------------------------------------------------------------------------



      foregoing sentence, (A) upon the termination of this Agreement, all rights
      and obligations of the parties under this Agreement shall terminate,
      except their respective obligations under Section 5.2(a) and Section
      5.2(b) (Confidentiality), and Section 9.6 (Expenses), ARTICLE VII
      (Indemnification) and this Section 8.2(b), which shall survive the
      termination of this Agreement and (B) neither of the parties nor any of
      their respective partners, directors, officers, managers, members,
      shareholders, employers, agents or Affiliates (each, a "Related Party")
      shall have any liability or further obligation to the other party or any
      of their respective Related Parties pursuant to this Agreement with
      respect to which termination has occurred, except in respect of the rights
      and obligations identified in clause (A) above, which shall survive as
      provided in this Section 8.2(b).

 iii. If this Agreement is terminated pursuant to Section 8.1, each of the
      Collaboration Agreement and the Joint Community Agreement shall continue
      in full force and effect pursuant to its terms.
      
      

ARTICLE IX
MISCELLANEOUS

Section 9.1.    Governing Law; Jurisdiction; Venue; Service Of Process.

 a. Governing Law. Construction and interpretation of this Agreement shall be
    governed by the laws of the State of New York, excluding any conflicts or
    choice of law rule or principle that might otherwise refer construction or
    interpretation of this Agreement to the substantive Applicable Law of
    another jurisdiction.
    
    

 b. Jurisdiction; Venue; Service Of Process. Subject to Section 2.6 and Section
    5.11, the parties hereby irrevocably and unconditionally consent to the
    exclusive jurisdiction of the courts of the State of New York and the United
    States District Court for the Southern District of New York for any Action
    (other than appeals therefrom) arising out of or relating to this Agreement
    or the Related Documents or otherwise in connection with the transactions
    contemplated hereby and thereby, and agree not to commence any Action,
    (other than appeals therefrom) related thereto except in such courts. The
    parties further hereby irrevocably and unconditionally waive any objection
    to the laying of venue of any Action (other than appeals therefrom) arising
    out of or relating to this Agreement or the Related Documents or otherwise
    in connection with the transactions contemplated hereby and thereby in the
    courts of the State of New York or the United States District Court for the
    Southern District of New York, and hereby further irrevocably and
    unconditionally waive and agree not to plead or claim in any such court that
    any such Action brought in any such court has been brought in an
    inconvenient forum. Each party hereto further agrees that service of any
    process, summons, notice or document by U.S. registered mail to its address
    set forth below shall be effective service of process for any Action brought
    against it under this Agreement in any such court.
    
    

Section 9.2.    Notices. All notices, requests, demands and other communications
that are required or may be given pursuant to the terms of this Agreement shall
be in written form, and shall be deemed delivered (a) on the date of delivery
when delivered by hand on a Business Day, (b) on the Business Day designated for
delivery if sent by reputable overnight courier maintaining records of receipt
and (c) on the date of transmission when sent by facsimile,

36

--------------------------------------------------------------------------------



electronic mail or other electronic transmission during normal business hours on
a Business Day, with confirmation of transmission by the transmitting equipment;
provided, however, that any such communication delivered by facsimile or other
electronic transmission shall only be effective if within two Business Days of
such transmission such communication is also delivered by hand or deposited with
a reputable overnight courier maintaining records of receipt for delivery on the
Business Day immediately succeeding such day of deposit. All such communications
shall be addressed to the parties at the address set forth as follows, or at
such other address as a party may designate upon 10 days' prior written notice
to the other party.

If to Buyer, to:

AstraZeneca AB
V-Malarehamnen 9
SE-151 85 Södertälje
Sweden
Tel: 46-8553-26000
Fax: 46-8553-29000
Attention: Secretary

with a copy (which shall not constitute notice) to:


AstraZeneca Pharmaceuticals LP


1800 Concord Pike
Wilmington, DE 19803
Attention: General Counsel
Facsimile: (302) 866-1578

and

Covington & Burling LLP
1201 Pennsylvania Avenue, N.W.


Washington, DC 20004
Telephone: (202) 662-6000
Facsimile: (202) 662-6291
Attention: John Hurvitz
Attention: Catherine Dargan

If to Seller to:

NPS Pharmaceuticals, Inc.
550 Hills Drive, 3rd Floor
Bedminster, NJ 07921
Telephone: (908) 450-5300
Facsimile: (908) 450-5351
Attention: General Counsel

with a copy (which shall not constitute notice) to:

37

--------------------------------------------------------------------------------

NPS Pharmaceuticals, Inc.
550 Hills Drive, 3rd Floor
Bedminster, NJ 07921
Telephone: (908) 450-5300
Facsimile: (908) 450-5351
Attention: President and CEO

and

Morgan, Lewis & Bockius LLP
502 Carnegie Center
Princeton, NJ 08540
Telephone: (609) 919-6606
Facsimile: (609) 919-6701
Attention: Randall B. Sunberg, Esq.

Section 9.3.    Benefits of Agreement. All of the terms and provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns. Except for the provisions
of Article VII, this Agreement is for the sole benefit of the parties hereto and
not for the benefit of any third party, including, for the avoidance of doubt,
any Employee.

Section 9.4.    Amendments and Waivers. No modification, amendment or waiver of
any provision of, or consent or approval required by, this Agreement, nor any
consent to or approval of any departure herefrom, shall be effective unless it
is in writing and signed by the party against whom enforcement of any such
modification, amendment, waiver, consent or approval is sought. Such
modification, amendment, waiver, consent or approval shall be effective only in
the specific instance and for the purpose for which given. Neither the failure
of either party to enforce, nor the delay of either party in enforcing, any
condition or part of this Agreement at any time shall be construed as a waiver
of that condition or part or forfeit any rights to future enforcement thereof.
No action taken pursuant to this Agreement, including any investigation by or on
behalf of either party hereto, shall be deemed to constitute a waiver by the
party taking action of compliance by the other party with any representation,
warranty, covenant, agreement or obligation contained herein.

Section 9.5.    Cumulative Rights. Except as expressly provided herein, the
various rights under this Agreement shall be construed as cumulative, and no one
of them is exclusive of any other or exclusive of any rights allowed by
Applicable Law.

Section 9.6.    Expenses. Except as otherwise specified herein, each party shall
bear any costs and expenses with respect to the transactions contemplated herein
incurred by it.

Section 9.7.    WAIVER OF JURY TRIAL. EACH PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY ACTION RELATING TO OR
ARISING OUT OF THIS AGREEMENT, THE

38

--------------------------------------------------------------------------------



RELATED DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN.

Section 9.8.    Assignment. This Agreement and the rights and obligations
hereunder shall not be assignable or transferable by either party hereto
(including in connection with a merger, consolidation, sale of substantially all
of the assets of such party or otherwise by operation of Applicable Law) without
the prior written consent of the other party hereto; provided, however, that
either party may assign all of its rights and obligations under this Agreement
to any of its Affiliates in connection with a merger, consolidation, change in
control, or otherwise by operation of Applicable Law without the prior written
consent of the other party, effective upon providing written notice to the other
party. The parties agree that in the event of any such merger, consolidation or
change of control by a party, such party shall be deemed to be bound by the
terms of this Agreement and the Escrow Agreement. The parties agree that in the
event of any sale or transfer of any of the Mixed Notebooks owned by such party,
other than pursuant to a merger, consolidation or change of control, such party
shall cause the assignee or transferee of such Mixed Notebooks to agree in
writing to be bound by such party's obligations under this Agreement and the
Escrow Agreement, including Section 5.2. Any attempted assignment in violation
of this Section 9.8 shall be null and void.

Section 9.9.    Enforceability; Severability. Without limitation to Section
5.2(g), (a) if any covenant or provision hereof is determined to be void or
unenforceable in whole or in part, it shall not be deemed to affect or impair
the validity of any other covenant or provision hereof if the rights and
obligations of a party hereto will not be materially and adversely affected,
each of which is hereby declared to be separate and distinct, (b) if any
provision of this Agreement is so broad as to be unenforceable, such provision
shall be interpreted to be only so broad as is enforceable, and (c) if any
provision of this Agreement is declared invalid or unenforceable for any reason
other than overbreadth, the parties hereto agree to modify the offending
provision so as to maintain the essential benefits of the bargain (including the
rights and obligations hereunder) between the parties to the maximum extent
possible, consistent with Applicable Law and public policy.

Section 9.10.    Entire Agreement. This Agreement, together with the Schedules
and Exhibits expressly contemplated hereby and attached hereto, the Related
Documents and the other agreements, certificates and documents delivered in
connection herewith or otherwise in connection with the transactions
contemplated hereby and thereby, contain the entire agreement among the parties
with respect to the transactions contemplated by this Agreement and supersede
all prior agreements or understandings among the parties with respect to the
subject matter hereof, including that certain letter of intent, dated as of July
16, 2007, by and between Buyer and Seller.

Section 9.11.    Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic transmission shall be effective as
delivery of a manually executed original counterpart of this Agreement.

[Remainder of page intentionally left blank]

39

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

AstraZeneca AB

By: ______________________________
Name: Jan M. Lundberg
Title: President

NPS Pharmaceuticals, Inc.

By: ______________________________
Name: N. Anthony Coles
Title: Chief Executive Officer and President